Exhibit 10.1

EXECUTION VERSION

$80,000,000

CREDIT AGREEMENT

dated as of December 13, 2018,

by and among

LUBY’S, INC.,

as Borrower,

the Lenders from time to time party hereto

and

MSD PCOF PARTNERS VI, LLC,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE I DEFINITIONS      1     SECTION 1.1    Definitions
     1     SECTION 1.2    Other Definitions and Provisions      30    
SECTION 1.3    Accounting Terms      30     SECTION 1.4    UCC Terms      31    
SECTION 1.5    Rounding      31     SECTION 1.6    References to Agreement and
Laws      31     SECTION 1.7    Times of Day      31     SECTION 1.8   
[Reserved]      31     SECTION 1.9    Guarantees      32     SECTION 1.10   
Covenant Compliance Generally      32     SECTION 1.11    Divisions      32  
ARTICLE II REVOLVING CREDIT FACILITY      32     SECTION 2.1    Revolving Credit
Loans      32     SECTION 2.2    [Reserved]      33     SECTION 2.3    Procedure
for Advances of Revolving Credit Loans      33     SECTION 2.4    Repayment and
Prepayment of Revolving Credit Loans      33     SECTION 2.5    Permanent
Reduction of the Revolving Credit Commitment      34     SECTION 2.6   
Termination of Revolving Credit Facility      35   ARTICLE III [RESERVED]     
35   ARTICLE IV TERM LOAN FACILITY      35     SECTION 4.1    Term Loans      35
    SECTION 4.2    Procedure for Advance of Delayed Draw Term Loans      36    
SECTION 4.3    Repayment of Term Loans      36     SECTION 4.4    Prepayments of
Term Loans      37     SECTION 4.5    Reduction of the Term Loan Commitment     
40     SECTION 4.6    Termination of Term Loan Facility      40  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   ARTICLE V GENERAL LOAN PROVISIONS      40     SECTION 5.1
   Interest      40     SECTION 5.2    [Reserved]      41     SECTION 5.3   
Fees      41     SECTION 5.4    Manner of Payment      42     SECTION 5.5   
Evidence of Indebtedness; Repayment on Maturity Date      42     SECTION 5.6   
Sharing of Payments by Lenders      43     SECTION 5.7    Administrative Agent’s
Clawback      44     SECTION 5.8    Changed Circumstances      45    
SECTION 5.9    Indemnity      46     SECTION 5.10    Increased Costs      47    
SECTION 5.11    Taxes      48     SECTION 5.12    Mitigation Obligations;
Replacement of Lenders      52     SECTION 5.13    [Reserved]      53    
SECTION 5.14    [Reserved]      53     SECTION 5.15    Defaulting Lenders     
53   ARTICLE VI CONDITIONS OF CLOSING AND BORROWING      54     SECTION 6.1   
Conditions to Closing and Initial Extensions of Credit      54     SECTION 6.2
   Conditions to All Extensions of Credit      59   ARTICLE VII REPRESENTATIONS
AND WARRANTIES OF THE CREDIT PARTIES      60     SECTION 7.1    Organization;
Power; Qualification      60     SECTION 7.2    Ownership      60    
SECTION 7.3    Authorization; Enforceability      60     SECTION 7.4   
Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc      61    
SECTION 7.5    Compliance with Law; Governmental Approvals      61    
SECTION 7.6    Tax Returns and Payments      62     SECTION 7.7    Intellectual
Property Matters      62     SECTION 7.8    Environmental Matters      62    
SECTION 7.9    Employee Benefit Matters      63     SECTION 7.10    Margin Stock
     64     SECTION 7.11    Government Regulation      65  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     SECTION 7.12    Material Contracts      65    
SECTION 7.13    Employee Relations      65     SECTION 7.14    Burdensome
Provisions      65     SECTION 7.15    Financial Statements      65    
SECTION 7.16    No Material Adverse Change      66     SECTION 7.17    Solvency
     66     SECTION 7.18    Title to Properties      66     SECTION 7.19   
Litigation      66     SECTION 7.20    Anti-Corruption Laws; Anti-Money
Laundering Laws and Sanctions      66     SECTION 7.21    Absence of Defaults   
  67     SECTION 7.22    Senior Indebtedness Status      67     SECTION 7.23   
Disclosure      67     SECTION 7.24    Insurance      67     SECTION 7.25   
Collateral Matters      67     SECTION 7.26    Leases; Other Locations      68  
  SECTION 7.27    Payment of Material Obligations      68     SECTION 7.28   
Franchise Arrangements      68     SECTION 7.29    Real Property Matters      68
  ARTICLE VIII AFFIRMATIVE COVENANTS      71     SECTION 8.1    Financial
Statements and Budgets      71     SECTION 8.2    Certificates; Other Reports   
  72     SECTION 8.3    Notice of Litigation and Other Matters      73    
SECTION 8.4    Preservation of Corporate Existence and Related Matters      74  
  SECTION 8.5    Maintenance of Property and Licenses      74     SECTION 8.6   
Insurance      75     SECTION 8.7    Accounting Methods and Financial Records   
  75     SECTION 8.8    Payment of Taxes and Other Obligations      75    
SECTION 8.9    Compliance with Laws and Approvals      75     SECTION 8.10   
Environmental Laws      75  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     SECTION 8.11    Compliance with ERISA      76    
SECTION 8.12    Compliance with Material Contracts      76     SECTION 8.13   
Visits and Inspections      76     SECTION 8.14    Additional Subsidiaries and
Real Property      76     SECTION 8.15    Information Regarding Collateral     
78     SECTION 8.16    Use of Proceeds      78     SECTION 8.17    Interest
Reserve Account      79     SECTION 8.18    Further Assurances      79    
SECTION 8.19   

Compliance with Anti-Corruption Laws; Beneficial Ownership Regulation;
Anti-Money Laundering Laws and Sanctions

     79     SECTION 8.20    Appraisals      79     SECTION 8.21    Post-Closing
Matters      79   ARTICLE IX NEGATIVE COVENANTS      80     SECTION 9.1   
Indebtedness      80     SECTION 9.2    Liens      81     SECTION 9.3   
Investments      83     SECTION 9.4    Fundamental Changes      84    
SECTION 9.5    Asset Dispositions      85     SECTION 9.6    Restricted Payments
     86     SECTION 9.7    Transactions with Affiliates      87     SECTION 9.8
   Accounting Changes; Organizational Documents      87     SECTION 9.9   
Payments and Modifications of Subordinated Indebtedness      88     SECTION 9.10
   No Further Negative Pledges; Restrictive Agreements      88     SECTION 9.11
   Nature of Business      89     SECTION 9.12    Amendments of Other Documents
     89     SECTION 9.13    Sale Leasebacks      89     SECTION 9.14   
[Reserved]      90     SECTION 9.15    Financial Covenants      90  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   ARTICLE X DEFAULT AND REMEDIES      90     SECTION 10.1   
Events of Default      90     SECTION 10.2    Remedies      93     SECTION 10.3
   Rights and Remedies Cumulative; Non-Waiver; etc      93     SECTION 10.4   
Crediting of Payments and Proceeds      94     SECTION 10.5    Administrative
Agent May File Proofs of Claim      94     SECTION 10.6    Credit Bidding     
95   ARTICLE XI THE ADMINISTRATIVE AGENT      95     SECTION 11.1    Appointment
and Authority      95     SECTION 11.2    Rights as a Lender      96    
SECTION 11.3    Exculpatory Provisions      96     SECTION 11.4    Reliance by
the Administrative Agent      97     SECTION 11.5    Delegation of Duties     
98     SECTION 11.6    Resignation of Administrative Agent      98    
SECTION 11.7    Non-Reliance on Administrative Agent and Other Lenders      99  
  SECTION 11.8    [Reserved]      99     SECTION 11.9    Collateral and Guaranty
Matters      99   ARTICLE XII MISCELLANEOUS      100     SECTION 12.1    Notices
     100     SECTION 12.2    Amendments, Waivers and Consents      102    
SECTION 12.3    Expenses; Indemnity      104     SECTION 12.4    Right of Setoff
     106     SECTION 12.5    Governing Law; Jurisdiction, Etc      106    
SECTION 12.6    Waiver of Jury Trial      107     SECTION 12.7    Reversal of
Payments      108     SECTION 12.8    Injunctive Relief      108    
SECTION 12.9    Successors and Assigns; Participations      108    
SECTION 12.10    Treatment of Certain Information; Confidentiality      112    
SECTION 12.11    Performance of Duties      114     SECTION 12.12    All Powers
Coupled with Interest      114     SECTION 12.13    Survival      114    
SECTION 12.14    Titles and Captions      114  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     SECTION 12.15    Severability of Provisions      114    
SECTION 12.16    Counterparts; Integration; Effectiveness; Electronic Execution
     115     SECTION 12.17    Term of Agreement      115     SECTION 12.18   
USA PATRIOT Act; Anti-Money Laundering Laws      115     SECTION 12.19   
Independent Effect of Covenants      115     SECTION 12.20    No Advisory or
Fiduciary Responsibility      116     SECTION 12.21    Inconsistencies with
Other Documents      116     SECTION 12.22    Acknowledgement and Consent to
Bail-In of EEA Financial Institutions      117  

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS      

Exhibit A-1

   —      Form of Revolving Credit Note

Exhibit A-2

   —      Form of Delayed Draw Term Loan Note

Exhibit A-3

   —      Form of Closing Date Term Loan Note

Exhibit B

   —      Form of Notice of Borrowing

Exhibit C

   —      Form of Notice of Account Designation

Exhibit D

   —      Form of Notice of Prepayment

Exhibit E

   —      [Reserved]

Exhibit F

   —      Form of Officer’s Compliance Certificate

Exhibit G

   —      Form of Assignment and Assumption SCHEDULES

Schedule 1.1

   —      Commitments and Commitment Percentages

Schedule 7.1

   —      Jurisdictions of Organization and Qualification

Schedule 7.2

   —      Subsidiaries and Capitalization

Schedule 7.6

   —      Tax Matters

Schedule 7.9

   —      ERISA Plans

Schedule 7.12

   —      Material Contracts

Schedule 7.12

   —      Labor and Collective Bargaining Agreements

Schedule 7.18

   —      Real Property

Schedule 7.19

   —      Litigation

Schedule 7.25

   —      Collateral Matters

Schedule 7.26

   —      Leases

Schedule 7.28

   —      Franchise Agreements

Schedule 8.21

   —      Post-Closing Matters

Schedule 9.1

   —      Existing Indebtedness

Schedule 9.2(b)

   —      Existing Liens

Schedule 9.2(n)

   —      Carve Out Liens

Schedule 9.3

   —      Existing Loans, Advances and Investments

Schedule 9.5(a)

   —      Fuddruckers Franchise Properties

Schedule 9.5(b)

   —      Material Properties

Schedule 9.7

   —      Transactions with Affiliates

Schedule 12.1

   —      Notices

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of December 13, 2018, by and among LUBY’S, INC.,
a Delaware corporation (the “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and each, individually, a “Lender” and as
further defined herein), and MSD PCOF PARTNERS VI, LLC, a Delaware limited
liability company (“MSD”), as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of (a) Closing Date Term Loans on the Closing Date in the
aggregate principal amount equal to $60,000,000, (b) Revolving Credit Loans from
time to time prior to the Maturity Date in an aggregate principal amount not in
excess of the Revolving Credit Commitments and (c) Delayed Draw Term Loans from
time to time prior to the Delayed Draw Term Loan Expiration Date in an aggregate
principal amount not in excess of the aggregate Delayed Draw Term Loan
Commitments; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires all or substantially all of the assets of
any Person, or division thereof, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) one hundred percent (100%)
of the Equity Interests (other than director qualifying shares) of any Person.

“Administrative Agent” means MSD, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that for purposes of Section 9.7, (a) any Person which owns, directly or
indirectly, more than 10% of the Equity Interests having ordinary voting power
for the election of directors or other members of the governing body of such
Person or 10% or more of the partnership or other ownership interests of a
Person (other than as a limited partner of such Person) shall be deemed an
Affiliate of such Person, (b) each partnership in which a Person is a general
partner shall be deemed an Affiliate of such Person and (c) each Permitted
Holder shall be deemed an Affiliate of the Borrower and its Subsidiaries.

“Agent Parties” has the meaning assigned thereto in Section 12.1(e)(ii).

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means 7.75% per annum.

“Applicable Prepayment Percentage” shall mean (i) after the date that is
twenty-four months after the Closing Date and on or prior to the date that is
thirty-six months after the Closing Date, 2.00%, (ii) after the date that is
thirty-six months after the Closing Date and on or prior to the date that is
forty-eight months after the Closing Date, 1.00% and (iv) thereafter, 0%.

“Appraisal” means an appraisal report with respect to the fair market value (in
Dollars) of all Mortgaged Property prepared by an industry recognized
independent appraiser selected by the Administrative Agent in consultation with
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Coverage Ratio” shall mean, on any date of determination, the ratio of
(a) the aggregate value of all Mortgaged Property, as determined based upon the
value given to such Property in the most recently delivered Appraisal, to
(b) the outstanding principal amount of Term Loans plus the average aggregate
outstanding principal amount of Revolving Credit Loans during the last full
Fiscal Month prior to such date of determination.

 

-2-



--------------------------------------------------------------------------------

“Asset Disposition” means the sale, transfer, license, lease (including, for the
avoidance of doubt, pursuant to a Sale and Leaseback Transaction) or other
disposition of any Property (including, for the avoidance of doubt, any
disposition of Equity Interests and/or real property) by any Credit Party or any
Subsidiary thereof, and any issuance of Equity Interests by any Subsidiary of
the Borrower to any Person that is not a Credit Party. The term “Asset
Disposition” shall not include (a) the sale of inventory in the ordinary course
of business, (b) the transfer of assets to the Borrower or any Subsidiary
Guarantor or by any Non-Guarantor Subsidiary to another Non-Guarantor
Subsidiary, in each case pursuant to a transaction permitted pursuant to
Section 9.4, Section 9.3(a)(iii) or Section 9.3(a)(iv), (c) the write-off,
discount, sale or other disposition of defaulted or past-due receivables and
similar obligations in the ordinary course of business and not undertaken as
part of an accounts receivable financing transaction, (d) the disposition,
unwind or termination of any Hedge Agreement and (e) dispositions of Investments
in cash and Cash Equivalents.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Revolving Credit Loans and as Delayed Draw Term Loans
under this Agreement (after giving effect to the aggregate outstanding principal
amount of Revolving Credit Loans and to the aggregate outstanding principal
amount of Delayed Draw Term Loans).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

-3-



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned thereto in the introductory paragraph to
this Agreement.

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any Loan, any day that is a
Business Day described in clause (a) and that is also a London Banking Day.

“Buyer Notes” means a note receivable or similar instrument received from a
buyer with respect to an Asset Disposition in an aggregate amount not to exceed
twenty percent (20%) of the consideration for any particular Asset Disposition.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a consolidated basis, for any period, the additions to property, plant and
equipment and other capital expenditures that are (or would be) set forth in a
consolidated statement of cash flows of such Person for such period prepared in
accordance with GAAP.

“Capital Lease” means any lease that has been or should be, in accordance with
GAAP, recorded as a capital lease. For the avoidance of doubt, any lease that
would have been recorded as a capital lease if it had been entered into on the
Closing Date shall be a Capital Lease whether or not it should be so designated
in accordance with GAAP as in effect at the time of the execution of such lease.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as Capital Leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
the avoidance of doubt, “Capital Lease Obligations” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Closing Date (regardless of whether such lease is entered into before, on or
after the Closing Date).

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty
(120) days from the date of creation thereof and currently having the highest
rating obtainable from either S&P or Moody’s, (c) certificates of deposit
maturing no more than one hundred twenty (120) days from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States, each having combined capital, surplus and

 

-4-



--------------------------------------------------------------------------------

undivided profits of not less than $500,000,000 and having a rating of “A” or
better by a nationally recognized rating agency; provided that the aggregate
amount invested in such certificates of deposit shall not at any time exceed
$5,000,000 for any one such certificate of deposit and $10,000,000 for any one
such bank, (d) time deposits maturing no more than thirty (30) days from the
date of creation thereof with commercial banks or savings banks or savings and
loan associations each having membership either in the FDIC or the deposits of
which are insured by the FDIC and in amounts not exceeding the maximum amounts
of insurance thereunder, (e) Investments, classified in accordance with GAAP as
current assets of the Borrower or any of its Domestic Subsidiaries, in money
market funds, mutual funds or other shares of investment programs registered
under the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the assets of which consist solely of one or more of the types of securities
described in clauses (a), (b), (c) or (d) above or (f) fully collateralized
repurchase agreements with a term of not more than thirty (30) days for
securities described in clause (a) above (without regard to the limitation on
maturity contained in such clause) and entered into with a financial institution
satisfying the criteria described in clause (c) above and having a market value
at the time that such repurchase agreement is entered into of not less than one
hundred percent (100%) of the repurchase obligation of such counterparty entity
with whom such repurchase agreement has been entered into.

“Change in Control” means an event or series of events by which:

(a) except pursuant to any transaction permitted under Section 9.3 of this
Agreement, any Subsidiary Guarantor shall cease to be a Wholly-Owned Subsidiary;
or

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such Person and
its Subsidiaries, and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan), other than the Permitted
Holders, becomes the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of more than thirty-five (35)%
of the Equity Interests of the Borrower entitled to vote in the election of
members of the board of directors (or equivalent governing body) of the
Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Term Loan or Delayed Draw Term Loan and, when used in
reference to any Commitment, whether such Commitment is a Revolving Credit
Commitment, a Term Loan Commitment or a Delayed Draw Term Loan Commitment.

 

-5-



--------------------------------------------------------------------------------

“Closing Date” means the date of this Agreement.

“Closing Date Term Loan Commitment” means each Closing Date Term Loan Lender’s
obligation to make a portion of the Closing Date Terms Loans the Borrower
hereunder on the Closing Date in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.1 under the heading
“Closing Date Term Loan Commitment”. The aggregate Closing Date Term Loan
Commitment of all Closing Date Term Loan Lenders on the Closing Date is
$60,000,000.

“Closing Date Term Loan Lender” means any Lender with a Closing Date Term Loan
Commitment and/or outstanding Closing Date Term Loans.

“Closing Date Term Loan Note” means a promissory note made by the Borrower in
favor of a Closing Date Term Loan Lender evidencing the portion of the Closing
Date Term Loans made by such Closing Date Term Loan Lender, substantially in the
form attached as Exhibit A-3, and any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Closing Date Term Loans” means the term loans made on the Closing Date to the
Borrower pursuant to Section 4.1(a).

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents, other than any Excluded Property.

“Commitment Fee” means, collectively, the Revolving Credit Commitment Fee and
the Delayed Draw Term Loan Commitment Fee.

“Commitment Percentage” means, (a) as to any Revolving Credit Lender, such
Lender’s Revolving Credit Commitment Percentage, (b) as to any Delayed Draw Term
Loan Lender, such Lender’s Term Loan Commitment Percentage, as defined in clause
(b) of the definition of Term Loan Commitment Percentage, or (c) as to any
Closing Date Term Loan Lender, such Lender’s Term Loan Commitment Percentage, as
defined in clause (a) of the definition of Term Loan Commitment Percentage, as
applicable.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

“Competitor” means any Person that is a bona fide direct competitor of the
Borrower or any of its Subsidiaries in the same industry or a substantially
similar industry which offers a substantially similar product or service as the
Borrower or any of its Subsidiaries.

 

-6-



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a deposit account control agreement or securities
account control agreement to grant to the Administrative Agent, for the benefit
of the Secured Parties, a perfected, first-priority Lien (subject to Permitted
Liens with priority by operation of law) and “control” (as defined in the UCC)
on such deposit accounts and securities accounts, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

“Copyright Security Agreements” means, collectively, any copyright security
agreements in respect of any U.S. federally registered copyrights, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“Credit Facility” means, collectively, the Revolving Credit Facility and the
Term Loan Facility.

“Credit Parties” means, collectively, the Borrower and the Guarantors.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1 which, with the
passage of time, the giving of notice or both, would constitute an Event of
Default.

“Default Rate” has the meaning assigned thereto in Section 5.1(b).

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans or any Term
Loan required to be funded by it hereunder within two Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default,

 

-7-



--------------------------------------------------------------------------------

shall be specifically identified in such writing) has not been satisfied, or
(ii) pay to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) has notified the Borrower or the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified to the Administrative Agent and the Borrower)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.15(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

“Delayed Draw Term Loan Commitment” means each Delayed Draw Term Loan Lender’s
obligation to make a portion of the Delayed Draw Terms Loans to the account of
the Borrower hereunder on the applicable borrowing date in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 under the heading “Delayed Draw Term Loan Commitment”, as such
amount may be increased, reduced or otherwise modified from time to time
pursuant to the terms hereof and reflected in the Register. The aggregate
Delayed Draw Term Loan Commitment of all the Delayed Draw Term Loan Lenders on
the Closing Date is $10,000,000.

“Delayed Draw Term Loan Commitment Fee” has the meaning assigned thereto in
Section 5.3(b).

“Delayed Draw Term Loan Expiration Date” means the earlier to occur of (a) the
date on which the Delayed Draw Term Loan Commitments have been terminated or
reduced to zero in accordance with the terms of this Agreement and (b) the date
which is nine (9) months after the Closing Date.

 

-8-



--------------------------------------------------------------------------------

“Delayed Draw Term Loan Lender” means any Lender with a Delayed Draw Term Loan
Commitment and/or outstanding Delayed Draw Term Loans.

“Delayed Draw Term Loan Note” means a promissory note made by the Borrower in
favor of a Delayed Draw Term Loan Lender evidencing the Delayed Draw Term Loans
made by such Delayed Draw Term Loan Lender, substantially in the form attached
as Exhibit A-2, and any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“Delayed Draw Term Loans” means the term loans made, or to be made from time to
time by the Delayed Draw Term Loan Lenders, to the Borrower pursuant to
Section 4.1(b).

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part, or
(c) are or become convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in case of
each of clauses (a) through (d) above, prior to the date that is 91 days after
the latest of the Term Loan Maturity Date or the Revolving Credit Maturity Date;
provided that if any such Equity Interests are issued pursuant to a plan for the
benefit of the Borrower or its Subsidiaries or their employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations.

“Disqualified Lender” means a Person that is a Competitor of the Borrower or any
of its Subsidiaries and designated as such by written notice to the
Administrative Agent; provided, that such Person shall cease to be a
“Disqualified Lender” upon the Administrative Agent’s receipt of notice thereof
from the Borrower; provided further that no updates to the list of Disqualified
Lenders shall be deemed to retroactively disqualify any parties that have
previously validly acquired an assignment or participation in respect of the
Loans from continuing to hold or vote such previously acquired assignments and
participations on the terms set forth herein for Lenders that are not
Disqualified Lenders.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

-9-



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained, established, sponsored, or
contributed to by a Credit Party for employees of any Credit Party or for which
any Credit Party has any liability, including on account of any current or
former ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health (with respect to the
exposure to Hazardous Materials) or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals and orders of courts or Governmental Authorities,
relating to the protection of public health (with respect to the exposure of
Hazardous Materials) or the environment, including, but not limited to,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.

 

-10-



--------------------------------------------------------------------------------

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Property” has the meaning given such term in the Security Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.11(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
November 8, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified), by and among the Borrower, the other credit parties party
thereto, the lenders from time to time party thereto and Wells Fargo Bank,
National Association, a national banking association, as administrative agent.

 

-11-



--------------------------------------------------------------------------------

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding and (ii) the aggregate principal amount of
the Term Loans made by such Lender then outstanding, or (b) the making of any
Loan by such Lender, as the context requires.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the average of the
quotation for such day on such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by the
Administrative Agent. Notwithstanding the foregoing, if the Federal Funds Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Fee Letter” means the separate fee letter agreement dated as of the Closing
Date among the Borrower and MSD.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary, the Equity
Interests of which are owned directly by any Credit Party.

“Fiscal Month” means each of the thirteen four-week periods in the Borrower’s
Fiscal Year commencing on the last Thursday of August.

“Fiscal Quarter” means each period of three or four Fiscal Months, as
applicable, with the first fiscal quarter in each Fiscal Year consisting of four
Fiscal Months and the next three fiscal quarters of each Fiscal Year each
consisting of three Fiscal Months.

“Fiscal Year” means the 52-week fiscal year of the Borrower and its Subsidiaries
commencing on the last Thursday of August.

 

-12-



--------------------------------------------------------------------------------

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means (i) any Subsidiary that is organized under the laws
of a jurisdiction other than the United States (or any political subdivision
thereof), (ii) a Subsidiary substantially all of the assets of which consist of
equity interest in, or debt of, an entity describer in clause (i) and (iii) any
Subsidiary of an entity described in clauses (i) or (ii).

“Franchise Agreements” means each of the agreements entered into from time to
time by the Borrower or any of its Subsidiaries pursuant to which a Credit Party
or their Subsidiaries as Franchisor agrees to allow a Franchisee to operate a
restaurant facility using restaurant concepts of the Credit Parties.

“Franchise Pool Property” means those Mortgaged Properties listed on Schedule
9.5(a) under the heading “Franchise Pool Properties”.

“Franchised Unit Locations” means, collectively, the property comprising each
Restaurant Location covered by a Franchise Agreement.

“Franchisee” means each third-party unaffiliated restaurant operator identified
as a franchisee in any Franchise Agreement.

“Franchisor” means any Credit Party that is a party to a Franchise Agreement.

“Fuddruckers Lease” means any lease, sublease, license or sublicense of a
Franchise Pool Property by Luby’s Fuddruckers Restaurants, LLC, which lease
shall (a) be for a term of not more than eighteen (18) months (inclusive of any
extension options), (b) be subordinate by its terms to the Mortgages,
(c) require regular payments of rent at fair market rental amounts, (d) be on
arm’s length fair market terms, (e) be with a lessee that is not an Affiliate of
the lessor, and (f) be on the form of lease previously approved by
Administrative Agent (subject in each case to commercially reasonable negotiated
changes, so long as each of (a) through (e) remain true).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

-13-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).

“Guarantors” means, collectively, the Subsidiary Guarantors.

“Guaranty Agreement” means, collectively, (a) that certain Guaranty, dated as of
the date hereof, made by each Subsidiary Guarantor in favor of the
Administrative Agent, and (b) each other guaranty and guaranty supplement
delivered pursuant to Section 8.14.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency

 

-14-



--------------------------------------------------------------------------------

options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all payment obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP);

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn and banker’s acceptances
issued for the account of any such Person;

 

-15-



--------------------------------------------------------------------------------

(g) all obligations of any such Person in respect of Disqualified Equity
Interests;

(h) all net obligations of such Person under any Hedge Agreements; and

(i) all Guarantees of any such Person with respect to any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or any other entity
conveying similar limited liability protections on all of its relevant owners
and equity holders) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. In respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the amount of such Indebtedness as of any date
of determination will be the lesser of (x) the fair market value of such assets
as of such date and (y) the amount of such Indebtedness as of such date. The
amount of any net obligation under any Hedge Agreement on any date shall be
deemed to be the Hedge Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned thereto in Section 12.3(b).

“Information” has the meaning assigned thereto in Section 12.10.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking (by exercise of
the power of eminent domain or otherwise) or similar event with respect to any
of their respective Property.

“Intellectual Property” has the meaning set forth in Section 7.7.

“Intellectual Property Security Agreement” means, collectively, (a) each of the
Trademark Security Agreements, if any (b) each of the Patent Security
Agreements, if any, (c) each of the Copyright Security Agreements, if any, and
(d) any other intellectual property security agreements in respect of any
intellectual property that may be entered into after the Closing Date.

“Interest Reserve Account” means that certain account number 311052993
established with Texas Capital Bank, National Association, which for the
avoidance of doubt will be subject to a Control Agreement.

“Interest Reserve Account Minimum Amount” means, as of any date of
determination, an amount equal to the estimated aggregate amount of interest
payments, as reasonably determined by the Administrative Agent, with respect to
all outstanding Loans, undrawn Revolving Credit Commitments and undrawn Delayed
Draw Term Loan Commitments (assuming, for purposes of such calculation that such
Revolving Credit Commitments and Delayed Draw Term Loan Commitments were fully
drawn) for the twelve (12) months following such date of determination.

 

-16-



--------------------------------------------------------------------------------

“Investments” has the meaning assigned thereto in Section 9.3.

“IRS” means the United States Internal Revenue Service.

“Lease” means, collectively, each lease of real property related to a Restaurant
or to the operation of the business of the Credit Parties, including, but not
limited to those leases listed on Schedule 7.26.

“Lender” has the meaning specified in the introductory paragraph hereto and
includes any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.8(c), the rate of interest per annum determined on the basis of
the rate for deposits in Dollars for a period equal to three (3) months as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by the Administrative
Agent, at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of each Fiscal Quarter. If, for any reason, such rate is
not so published then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Fiscal Quarter for a
period equal to three (3) months.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 1% and
(y) unless otherwise specified in any amendment to this Agreement entered into
in accordance with Section 5.8(c), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

            LIBOR Rate =    LIBOR    1.00-Eurodollar Reserve Percentage

Notwithstanding the foregoing, if the LIBOR Rate shall be less than 1.00%, such
rate shall be deemed to be 1.00% for purposes of this Agreement.

 

-17-



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset or any
financing lease having substantially the same economic effect as any of the
foregoing. For the avoidance of doubt, “Lien” shall not be deemed to include any
license to any intellectual property rights.

“Liquidity” means, as of any date of determination, the sum of (a) Availability
plus (b) Qualified Cash.

“Loan Documents” means, collectively, this Agreement, each Note, the Security
Documents, the Guaranty Agreement, the Fee Letter, and each other document,
instrument, certificate and agreement executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby.

“Loans” means the collective reference to the Revolving Credit Loans and Term
Loans and “Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Make-Whole Amount” means, on any date of prepayment of all or any portion of a
Term Loan, an amount in cash equal to the present value, as determined by the
Administrative Agent, of (a) all required interest payments (calculated at the
Default Rate if an Event of Default exists at the time the Make-Whole Amount
becomes due) due on the portion of the Term Loans that are prepaid from the date
of prepayment through and including the twenty-four month anniversary of the
Closing Date and (b) the prepayment premium that would be due under
Section 4.4(c) if such prepayment were made on the day after the twenty-four
month anniversary of the Closing Date, in each case discounted to the date of
prepayment on a quarterly basis (assuming a 360-day year and actual days
elapsed) at a rate equal to the sum of the Treasury Rate plus 0.50%.

“Material Adverse Effect” means, with respect to the Borrower and the other
Credit Parties, (a) a material adverse change in, or a material adverse effect
on, the operations, business, assets, liabilities (actual or contingent) or
financial condition of the Borrower and the other Credit Parties, taken as a
whole, (b) a material impairment of the ability of any such Person to perform
its obligations under the Loan Documents to which it is a party, (c) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document or (d) an impairment of the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.

“Material Contract” means any written contract or written agreement of any
Credit Party or any of its Subsidiaries, the breach, non-performance,
cancellation or failure to renew of which would reasonably be expected to have a
Material Adverse Effect and (b) each Lease with respect to real property with an
aggregate amount of payment obligations for the life of such Lease in an amount
greater than or equal to $3,000,000.

 

-18-



--------------------------------------------------------------------------------

“Material Properties” means those Mortgaged Properties listed on Schedule 9.5(b)
under the heading “Material Properties”.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Property” means any real property owned by any Credit Party that is
pledged as security for the Obligations in favor of the Administrative Agent
(for the benefit of the Secured Parties) pursuant to a Mortgage in accordance
with Section 6.1(d)(i) hereof.

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Credit
Party in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.

“MSD” has the meaning assigned thereto in the introductory paragraph to this
Agreement.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party is making, or is accruing
an obligation to make, or has any liability, including on account of any current
or former ERISA Affiliate.

“Net Cash Proceeds” means, as applicable, (a) (x) with respect to any Asset
Disposition, the gross proceeds received by any Credit Party or any of its
Subsidiaries therefrom (including any cash or Cash Equivalents) plus the amount
of any Buyer Notes and (y) with respect to any Insurance and Condemnation Event,
the gross proceeds received by any Credit Party or any of its Subsidiaries
therefrom (including any cash, Cash Equivalents, deferred payment pursuant to,
or by monetization of, a note receivable or otherwise, as and when received)
less the sum of (i) in the case of an Asset Disposition, all property taxes due
and payable in connection therewith and (ii) all reasonable and customary
out-of-pocket fees and expenses incurred in connection with such transaction or
event, which in the case of a sale of a Mortgaged Property, will not exceed
6.00% of the gross sale price and (b) with respect to any Debt Issuance, the
gross cash proceeds received by any Credit Party or any of its Subsidiaries
therefrom less all reasonable and customary out-of-pocket legal, underwriting
and other fees and expenses incurred in connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

 

-19-



--------------------------------------------------------------------------------

“Notes” means the collective reference to the Revolving Credit Notes and the
Term Loan Notes.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a) and
Section 4.2, as applicable.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans and (b) all other
fees (including any Prepayment Premium) and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders or
the Administrative Agent, in each case under any Loan Document, with respect to
any Loan of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party of
any proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).

“Participant” has the meaning assigned thereto in Section 12.9(d).

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

 

-20-



--------------------------------------------------------------------------------

“Patent Security Agreements” means, collectively, any patent security agreements
in respect of any U.S. federally registered patents, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and (a) which is
maintained, funded or administered by any Credit Party for the employees of any
Credit Party or (b) with respect to which any Credit Party has liability,
including on account of any current or former ERISA Affiliates.

“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:

(a) no less than fifteen (15) Business Days prior to the proposed closing date
of such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent), the Borrower shall have delivered written notice of such
Acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such Acquisition and a summary of the
material terms thereof;

(b) the board of directors or other similar governing body of the Person to be
acquired shall have approved such Acquisition (and, if requested, the
Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to the Administrative Agent, of such approval);

(c) the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11 or, in the case of an Acquisition of assets,
the assets acquired are useful in the business of the Borrower and its
Subsidiaries as conducted immediately prior to such Acquisition;

(d) if such Acquisition is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;

(e) no later than five (5) Business Days prior to the proposed closing date of
such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent), the Borrower shall have delivered to the Administrative
Agent an Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such Acquisition for which financial statements are available
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent that, on a pro forma basis after giving effect to such
Acquisition (as of the closing date of the Acquisition), the Borrower is in
compliance with Section 9.15(a) and (b);

 

-21-



--------------------------------------------------------------------------------

(f) no later than three (3) Business Days prior to the proposed closing date of
such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent) the Borrower, to the extent requested by the
Administrative Agent, (i) shall have delivered to the Administrative Agent
promptly upon the finalization thereof copies of substantially final Permitted
Acquisition Documents, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) shall have delivered to, or
made available for inspection by, the Administrative Agent substantially
complete Permitted Acquisition Diligence Information, which shall be in form and
substance reasonably satisfactory to the Administrative Agent;

(g) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith;

(h) the Borrower shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
Acquisition if (i) the Permitted Acquisition Consideration for any such
Acquisition (or series of related Acquisitions), together with all other
Acquisitions consummated during the twelve (12) Fiscal Month period immediately
preceding such Acquisition, exceeds seven million five hundred thousand Dollars
($7,500,000) and (ii) the Permitted Acquisition Consideration for all
Acquisitions (or series of related Acquisitions), together with all other
Acquisitions consummated during the term of this Agreement exceeds twenty
million Dollars ($20,000,000) in the aggregate; and

(i) the Borrower shall have (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such Acquisition and (ii) provided such other documents and
other information as may be reasonably requested by the Administrative Agent or
the Required Lenders (through the Administrative Agent) in connection with such
Acquisition.

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Equity Interests of
the Borrower, to be paid in connection with any applicable Permitted Acquisition
as set forth in the applicable Permitted Acquisition Documents executed by the
Borrower or any of its Subsidiaries in order to consummate the applicable
Permitted Acquisition.

“Permitted Acquisition Diligence Information” means with respect to any
applicable Acquisition, to the extent applicable, all material financial
information, all material contracts, all material customer lists, all material
supply agreements, and all other material information, in each case, reasonably
requested to be delivered to the Administrative Agent in connection with such
Acquisition (except to the extent that any such information is (a) subject to
any confidentiality agreement, unless mutually agreeable arrangements can be
made to preserve such information as confidential, (b) classified or (c) subject
to any attorney-client privilege).

“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
Acquisition, including, without limitation, all legal opinions and each other
document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.

 

-22-



--------------------------------------------------------------------------------

“Permitted Holders” means Christopher J. Pappas, Harris J. Pappas and Pappas
Restaurants, Inc.

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity (including an entity created by division or plan of division
pursuant to Delaware law (or any comparable event under a different
jurisdiction’s laws)).

“Platform” has the meaning assigned thereto in Section 8.2.

“Pledge Agreement” that certain Pledge Agreement, dated as of the date hereof,
by and among the Credit Parties in favor of the Administrative Agent, together
with each other pledge agreement supplement delivered pursuant to Section 8.14.

“Prepayment Premium” has the meaning assigned thereto in Section 4.4(c)(i).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Credit Parties; provided that
amounts in the Interest Reserve Account shall not constitute “Qualified Cash.”

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Recovery” has the meaning assigned thereto in Section 12.7.

“Refinancing” means the repayment in full of all amounts owing to lenders under
the Existing Credit Agreement.

“Register” has the meaning assigned thereto in Section 12.9(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 11.6(b).

“Replacement Rate” has the meaning assigned thereto in Section 5.8(c).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders, provided that if there are only two Lenders, both such Lenders shall
constitute the “Required Lenders”. The Total Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

 

-23-



--------------------------------------------------------------------------------

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility, provided that if there are only two
Revolving Credit Lenders, both such Revolving Credit Lenders shall constitute
the “Required Revolving Credit Lenders”; provided further that the Revolving
Credit Commitment of, and the portion of the Extensions of Credit under the
Revolving Credit Facility, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Credit Lenders.

“Required Term Lenders” means, at any date, any combination of Term Loan Lenders
holding more than fifty percent (50%) of the sum of the aggregate amount of the
unfunded Term Loan Commitment plus the aggregate principal amount of outstanding
Term Loans, provided that if there are only two Term Loan Lenders, both such
Term Loan Lenders shall constitute the “Required Term Lenders”; provided further
that the Term Loan Commitment of, and the portion of the Extensions of Credit
under the Term Loan Facility, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Lenders.

“Resignation Effective Date” has the meaning assigned thereto in
Section 11.6(a).

“Responsible Officer” means, as to any Person, the chief executive officer,
chief financial officer, president, treasurer, general counsel, controller,
secretary or any vice president of such Person or any other officer of such
Person designated in writing by the Borrower and reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person on behalf of such
Person (or in such Responsible Officer’s capacity as a Responsible Officer of
such Person) shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Person
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such Person.

“Restaurant” means a particular restaurant at a particular location that is
owned (regardless of whether the real property is owned or leased) or operated
by the Borrower or any of its Subsidiaries.

“Restaurant Location” means a Restaurant, or any real property, building or
fixtures being developed or to be developed into a Restaurant.

“Restricted Payments” has the meaning assigned thereto in Section 9.5(i).

 

-24-



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
Borrower hereunder in an aggregate principal amount at any time outstanding not
to exceed the amount set forth opposite such Revolving Credit Lender’s name on
the Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Revolving Credit Lenders, the
aggregate commitment of all Revolving Credit Lenders to make Revolving Credit
Loans, as such amount may be modified at any time or from time to time pursuant
to the terms hereof. The aggregate Revolving Credit Commitment of all the
Revolving Credit Lenders on the Closing Date shall be $10,000,000. The initial
Revolving Credit Commitment on the Closing Date of each Revolving Credit Lender
is set forth opposite the name of such Lender on Schedule 1.1.

“Revolving Credit Commitment Fee” has the meaning assigned thereto in
Section 5.3(a).

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment of
each Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and “Revolving Credit Loan” means all of such Revolving Credit
Loans collectively as the context requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) December 13,
2023, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a) and (d) the date of
repayment in full of all Term Loans.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

 

-25-



--------------------------------------------------------------------------------

“Sale and Leaseback Transaction” has the meaning assigned thereto in
Section 9.13.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 11.5, any other holder from time to time of any of any
Obligations and, in each case, their respective successors and permitted
assigns.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” that certain Security Agreement, dated as of the date
hereof, by and among the Credit Parties in favor of the Administrative Agent.

“Security Documents” means the collective reference to the Security Agreement,
the Pledge Agreement, the Intellectual Property Security Agreements, the
Mortgages, each of the security agreement supplements, intellectual property
security agreement supplements, security agreements, pledge agreements or other
similar agreements executed by any Credit Party delivered to the Administrative
Agent pursuant to Section 8.14 and each other agreement or writing pursuant to
which any Credit Party pledges or grants (or purports to pledge or grant) a
security interest in any Property or assets securing the Obligations.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

-26-



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.

“Subordination Provisions” has the meaning assigned thereto in Section 10.1(n).

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than Foreign Subsidiaries and Luby’s
Fuddruckers Foundation) in existence on the Closing Date or which become a party
to a Guaranty Agreement pursuant to Section 8.14.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term Loan Commitment” means (a) as to any Term Loan Lender, (i) such Lender’s
Closing Date Term Loan Commitment and (ii) such Lender’s Delayed Draw Term Loan
Commitment and (b) as to all Term Loan Lenders, the aggregate commitment of all
Term Loan Lenders to make Term Loans. The (i) Delayed Draw Term Loan Commitment
of each Term Loan Lender and (ii) Closing Date Term Loan Commitment of each Term
Loan Lender, in each case, as of the Closing Date is set forth opposite the name
of such Term Loan Lender on Schedule 1.1 under the applicable heading.

“Term Loan Commitment Percentage” means, (a) with respect to any Closing Date
Term Loan Lender at any time, the percentage of the total Closing Date Term Loan
Commitments of all the Closing Date Term Loan Lenders represented by such
Closing Date Term Loan Lender’s Closing Date Term Loan Commitment and (b) with
respect to any Delayed Draw Term Loan Lender at any time, the percentage of the
total Delayed Draw Term Loan Commitments of all the Delayed Draw Term Loan
Lenders represented by such Delayed Draw Term Loan Lender’s Delayed Draw Term
Loan Commitment, as applicable. The Term Loan Commitment Percentage, under each
of clause (a) and clause (b) of each Term Loan Lender as of the Closing Date is
set forth opposite the name of such Lender on Schedule 1.1.

 

-27-



--------------------------------------------------------------------------------

“Term Loan Facility” means the term loan facility established pursuant to
Article IV with respect to the Closing Date Term Loans and the Delayed Draw Term
Loans.

“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.

“Term Loan Maturity Date” means the first to occur of (a) December 13, 2023 and
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a).

“Term Loan Note” means, collectively, the Closing Date Term Loan Notes and the
Delayed Drawn Term Loan Notes.

“Term Loans” means the Closing Date Term Loans and the Delayed Draw Term Loans
and “Term Loan” means any of such Term Loans.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or would reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.

“Threshold Amount” means $4,000,000.

 

-28-



--------------------------------------------------------------------------------

“Title Insurance Policy” shall mean, with respect to each Mortgaged Property, an
ALTA mortgagee title insurance policy in a form reasonably acceptable to
Administrative Agent (or, if the Property is in a state which does not permit
the issuance of such ALTA policy, such form as shall be permitted in such state,
as reasonably acceptable to Administrative Agent) issued with respect to such
Mortgaged Property and insuring the lien (subject to Permitted Liens) of the
Mortgage encumbering such Mortgaged Property, and including such endorsements as
the Administrative Agent may reasonably require (to the extent available).

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Trademark Security Agreements” means, collectively, any trademark security
agreements in respect of any U.S. federally registered trademark, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions (including, without limitation, any financing fees,
legal fees and expenses or any other fees and expenses in connection therewith),
in each case to the extent paid within three (3) months of the closing of the
Credit Facility.

“Transactions” means, collectively, (a) the entering into by the Credit Parties
and their applicable Subsidiaries of the Loan Documents and the making of the
Loans hereunder, (b) the Refinancing, and (c) the payment of the Transaction
Costs incurred in connection with the foregoing.

“Treasury Rate” means with respect to the Make-Whole Amount, a rate equal to the
then current yield to maturity on actively traded U.S. Treasury securities
having a constant maturity and having a duration equal to (or the nearest
available tenor) the period from the date that payment is received to the date
that falls on the twenty-four month anniversary of the Closing Date.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

“United States” or “U.S.” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g)(ii)(B)(2).

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

 

-29-



--------------------------------------------------------------------------------

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (h) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (i) the
term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form and (j) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”.

SECTION 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at one hundred percent (100%) of
the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.

 

-30-



--------------------------------------------------------------------------------

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, notwithstanding any change in GAAP after the Closing
Date that would require lease obligations that would be treated as operating
leases as of the Closing Date to be classified and accounted for as Capital
Lease Obligations or otherwise reflected on the Borrower’s consolidated balance
sheet, such obligations shall continue to be classified and accounted for as
operating leases for all purposes of this Agreement, unless and until Borrower,
the Administrative Agent and the Required Lenders shall enter into a mutually
acceptable amendment under Section 12.2 addressing such changes. For the
avoidance of doubt, all leases with respect to real estate in existence as of
the Closing Date and all obligations thereunder shall be treated as operating
leases for all purposes under this Agreement (regardless of whether such leases
with respect to real estate and related obligations would be treated as
operating leases under GAAP).

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, ERISA, the Exchange Act, Anti-Corruption Laws, Anti-Money
Laundering Laws, the PATRIOT Act, the Securities Act of 1933, the UCC, the
Investment Company Act of 1940, the Interstate Commerce Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 [Reserved].

 

-31-



--------------------------------------------------------------------------------

SECTION 1.9 Guarantees. Unless otherwise specified, the amount of any Guarantee
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee.

SECTION 1.10 Covenant Compliance Generally. For purposes of determining
compliance under Sections 9.1, 9.2, 9.3, 9.5 and 9.5(i), any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating consolidated net income in the most recent annual
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 8.1(a). Notwithstanding the foregoing, for purposes of determining
compliance with Sections 9.1, 9.2 and 9.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

SECTION 1.11 Divisions. For all purposes under the Loan Documents, if in
connection with any division or plan of division with respect to a limited
liability company or other type of entity under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person pursuant thereto, then such transaction shall
constitute a “transfer” (as used in the definition of “Asset Disposition”
contained herein) for purposes pursuant to Sections 9.4, 9.5 and 9.7 of the
Credit Agreement from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized by the holders of its Equity Interests on the first date of its
existence and the requirements of Section 8.14 shall apply thereto.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Revolving Credit Lender severally agrees to make Revolving Credit Loans to the
Borrower from time to time from the Closing Date through, but not including, the
Revolving Credit Maturity Date as requested by the Borrower in accordance with
the terms of Section 2.3; provided, that the aggregate outstanding amount of
Revolving Credit Loans shall not exceed the Revolving Credit Commitment and the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment and there
shall be no more than two (2) separate fundings of Revolving Credit Loans per
month. Each Revolving Credit Loan by a Revolving Credit Lender shall be in a
principal amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Maturity Date.

 

-32-



--------------------------------------------------------------------------------

SECTION 2.2 [Reserved].

SECTION 2.3 Procedure for Advances of Revolving Credit Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 12:00 p.m. Eastern time at least two
(2) Business Days prior to the date of any requested Revolving Credit Loan,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be in an aggregate principal
amount of at least $100,000 or a whole multiple of $100,000 in excess thereof
and (C) whether such Loan is to be a Revolving Credit Loan. The Borrower shall
not submit a Notice of Borrowing with respect to Revolving Credit Loans on more
than two (2) occasions in any month. A Notice of Borrowing received after 12:00
p.m. Eastern time shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing.

(b) Disbursement of Revolving Credit Loans. Not later than 2:00 p.m. Eastern
time on the proposed borrowing date, each Revolving Credit Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date. The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form
attached as Exhibit C (a “Notice of Account Designation”) delivered by the
Borrower to the Administrative Agent or as may be otherwise agreed upon by the
Borrower and the Administrative Agent from time to time. Subject to Section 5.7
hereof, the Administrative Agent shall not be obligated to disburse the portion
of the proceeds of any Revolving Credit Loan requested pursuant to this Section
to the extent that any Revolving Credit Lender has not made available to the
Administrative Agent its portion of such Loan in accordance with the terms of
this Agreement.

SECTION 2.4 Repayment and Prepayment of Revolving Credit Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, together with all accrued but unpaid interest
thereon.

(b) Mandatory Prepayments. If at any time the aggregate outstanding principal
amount of Revolving Credit Loans exceed the Revolving Credit Commitment, the
Borrower agrees to repay immediately upon notice from the Administrative Agent,
by payment to the Administrative Agent for the account of the Revolving Credit
Lenders, Loans and other extensions of credit under this Agreement in an amount
equal to such excess with each such repayment applied to the principal amount of
outstanding Revolving Credit Loans.

 

-33-



--------------------------------------------------------------------------------

(c) Optional Prepayments. The Borrower may at any time and from time to time
(but no more than two (2) times per month), without premium or penalty, but at
all times subject to Section 5.9, prepay Revolving Credit Loans, in whole or in
part, with irrevocable prior written notice to the Administrative Agent
substantially in the form attached as Exhibit D (a “Notice of Prepayment”) given
not later than 12:00 p.m. Eastern time at least two (2) Business Days in
advance, specifying the date and amount of prepayment. Upon receipt of such
notice, the Administrative Agent shall promptly notify each Revolving Credit
Lender. If any such notice is given, the amount specified in such notice shall
be due and payable on the date set forth in such notice. Partial prepayments
shall be in an aggregate amount of $100,000 or a whole multiple of $100,000 in
excess thereof. A Notice of Prepayment received after 12:00 p.m. Eastern time
shall be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
Notwithstanding the foregoing, any Notice of a Prepayment delivered in
connection with any refinancing of all of the Credit Facility with the proceeds
of such refinancing or of any incurrence of Indebtedness, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence and may be revoked by the Borrower in the event such refinancing is
not consummated (provided that the failure of such contingency shall not relieve
the Borrower from its obligations in respect thereof under Section 5.9).

(d) Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.4(b)(vi)(A), the amount
of such excess proceeds shall be used on the date of the required prepayment
under Section 4.4(b)(vi)(A) to prepay the outstanding principal amount of the
Revolving Credit Loans, without a corresponding reduction of the Revolving
Credit Commitment, with remaining proceeds, if any, refunded to the Borrower.

(e) Limitation on Prepayment of Loans. The Borrower may not prepay any Loan on
any day other than on the last day of any Fiscal Quarter unless such prepayment
is accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least three (3) Business Days prior irrevocable written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $1,000,000 or any whole multiple of $1,000,000 in excess
thereof. Any reduction of the Revolving Credit Commitment shall be applied to
the Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination. Notwithstanding the foregoing,
any notice to reduce the Revolving Credit Commitment delivered in connection
with any refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any incurrence of Indebtedness, may be, if expressly so stated
to be, contingent upon the consummation of such refinancing or incurrence and
may be revoked by the Borrower in the event such refinancing is not consummated
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).

 

-34-



--------------------------------------------------------------------------------

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans after such reduction to the
Revolving Credit Commitment as so reduced. Any reduction of the Revolving Credit
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Credit Loans and shall result in the termination of the Revolving Credit
Commitment and the Revolving Credit Facility. If the reduction of the Revolving
Credit Commitment requires the repayment of any Loan, such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date and all amounts outstanding under the Revolving Credit
Facility shall be due and payable on the Revolving Credit Maturity Date.

ARTICLE III

[RESERVED]

ARTICLE IV

TERM LOAN FACILITY

SECTION 4.1 Term Loans.

(a) Closing Date Term Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Closing Date Term Loan Lender severally agrees to make the Closing Date Term
Loan to the Borrower on the Closing Date in a principal amount equal to such
Closing Date Term Loan Lender’s Closing Date Term Loan Commitment as of the
Closing Date. Amounts borrowed under this Section 4.1(a) and repaid or prepaid
may not be reborrowed.

(b) Delayed Draw Term Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Delayed Draw Term Loan Lender severally agrees to make Delayed Draw Term Loans
to the Borrower from time to time from the Closing Date through, but not
including, the Delayed Draw Term Loan Expiration Date as requested by the
Borrower in accordance with the terms of Section 4.2; provided that the
aggregate principal amount of Delayed Draw Term Loans advanced by any such
Delayed Draw Term Loan Lender over the term of this Agreement shall not exceed
such Delayed Draw Term Loan Lender’s Delayed Draw Term Loan Commitment and there
shall be no more than four (4) separate fundings of Delayed Draw Term Loans
prior to the Delayed Draw Term Loan Expiration Date. Each Delayed Draw Term Loan
advanced by a Delayed Draw Term Loan Lender shall be in a principal amount equal
to such Delayed Draw Term Loan Lender’s Term Loan Commitment Percentage with
respect to Delayed Draw Term Loans of the aggregate principal amount of Delayed
Draw Term Loans requested on such occasion. Amounts borrowed under this
Section 4.1(b) and repaid or prepaid may not be reborrowed.

 

-35-



--------------------------------------------------------------------------------

SECTION 4.2 Procedure for Advance of Delayed Draw Term Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing not later than 12:00 p.m. Eastern time at least
two (2) Business Days prior to the date of any requested Delayed Draw Term Loan,
specifying (A) the date of such borrowing, which shall be a Business Day and
(B) the amount of such borrowing, which shall be, in an aggregate principal
amount of at least $2,500,000 or increments of $100,000 in excess thereof;
provided that, if the aggregate Delayed Draw Term Loan Commitment is an amount
less than $2,500,000, the Borrower may be permitted to request the entire
remaining aggregate Delayed Draw Term Loan Commitment. The Borrower shall not
submit a Notice of Borrowing with respect to Delayed Draw Term Loans on more
than four (4) occasions. A Notice of Borrowing received after 12:00 p.m. Eastern
time shall be deemed received on the next Business Day. The Administrative Agent
shall promptly notify the Delayed Draw Term Loan Lenders of each Notice of
Borrowing.

(b) Not later than 2:00 p.m. Eastern time on the proposed borrowing date, each
Delayed Draw Term Loan Lender will make available to the Administrative Agent,
for the account of the Borrower, at the office of the Administrative Agent in
funds immediately available to the Administrative Agent, such Delayed Draw Term
Loan Lender’s Term Loan Commitment Percentage of the Delayed Draw Term Loans to
be made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent Notice of Account Designation or as may be otherwise agreed upon by the
Borrower and the Administrative Agent from time to time. Subject to Section 5.7
hereof, the Administrative Agent shall not be obligated to disburse the portion
of the proceeds of any Delayed Draw Term Loan requested pursuant to this Section
to the extent that any Term Loan Lender has not made available to the
Administrative Agent its portion of such Loan in accordance with the terms of
this Agreement.

SECTION 4.3 Repayment of Term Loans.

(a) Amortization of the Term Loans. The Borrower agrees to pay to the
Administrative Agent, for the account of the Term Loan Lenders, (i) on
December 13, 2019, a principal payment in an amount equal to the lesser of (A)
$10,000,000 and (B) the aggregate principal amount of Term Loans then
outstanding, (ii) on December 13, 2020, a principal payment in an amount equal
to the lesser of (A) $10,000,000 and (B) the aggregate principal amount of Term
Loans then outstanding, (iii) on December 13, 2021, a principal payment in an
amount equal to the lesser of (A) $15,000,000 and (B) the aggregate principal
amount of Term Loans then outstanding and (iv) on December 13, 2022, a principal
payment in an amount equal to the lesser of (A) $15,000,000 and (B) the
aggregate principal amount of Term Loans then outstanding; provided that such
amount shall be adjusted as set forth in Section 4.4(b)(vi).

(b) Maturity Date Repayment. If not sooner paid, all outstanding principal of
the Term Loans shall be paid in full, together with accrued interest thereon, on
the Term Loan Maturity Date.

 

-36-



--------------------------------------------------------------------------------

SECTION 4.4 Prepayments of Term Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time, without premium or penalty (except as provided below), to prepay
the Term Loans, in whole or in part, upon delivery to the Administrative Agent
of a Notice of Prepayment not later than 12:00 p.m. Eastern time at least two
(2) Business Days in advance, specifying the date and amount of repayment. Each
optional prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $100,000 or any whole multiple of $100,000 in
excess thereof (provided, however, that if the entire amount outstanding shall
be in an amount that is not a whole multiple of $100,000 and the Borrower shall
desire to prepay the entire amount, then the prepayment shall be of such entire
amount) and shall be applied as directed by the Borrower. Each repayment shall
be accompanied by any Prepayment Premium and any amount required to be paid
pursuant to Section 5.9 hereof. A Notice of Prepayment received after 12:00 p.m.
Eastern time shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the applicable Term Loan Lenders of
each Notice of Prepayment. Notwithstanding the foregoing, any Notice of
Prepayment delivered in connection with any refinancing of all of the Credit
Facility with the proceeds of such refinancing or of any other incurrence of
Indebtedness may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence and may be revoked by the
Borrower in the event such refinancing is not consummated; provided that the
delay or failure of such contingency shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9.

(b) Mandatory Prepayments.

(i) Debt Issuances. The Borrower shall make mandatory principal prepayments of
the Term Loans in the manner set forth in clause (vi)(A) below in an amount
equal to one hundred percent (100%) of the aggregate Net Cash Proceeds from any
Debt Issuance not otherwise permitted pursuant to Section 9.1. Such prepayment
shall be made within three (3) Business Days after the date of receipt of the
Net Cash Proceeds of any such Debt Issuance.

(ii) [Reserved].

(iii) Asset Dispositions. The Borrower shall make mandatory prepayments of the
Loans in the manner and amounts set forth in clause (vi)(B) below with the
aggregate Net Cash Proceeds from any Asset Disposition. Such prepayments shall
be made (x) with respect to sales of Mortgaged Property, on the date of the
closing of such sale and (y) for other Asset Dispositions, within three
(3) Business Days after the date of receipt of the Net Cash Proceeds of any such
Asset Disposition by such Credit Party or any of its Subsidiaries.

(iv) Insurance and Condemnation Events. The Borrower shall make mandatory
principal prepayments of the Loans in the manner set forth in clause (vi)(A)
below in an amount equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Insurance and Condemnation Event. Such prepayments shall be
made within three (3) Business Days after the date of receipt of Net Cash
Proceeds of any such Insurance and Condemnation Event by such Credit Party or
such Subsidiary; provided that, so long as no

 

-37-



--------------------------------------------------------------------------------

Event of Default has occurred and is continuing and the Borrower has notified
the Administrative Agent, no prepayment shall be required under this
Section 4.4(b)(iv) to the extent that such Net Cash Proceeds are reinvested in
the Property that was the subject of such Insurance and Condemnation Event
within twelve (12) months after receipt of such Net Cash Proceeds by such Credit
Party or such Subsidiary; provided further that any portion of the Net Cash
Proceeds not actually so reinvested within such twelve (12) month period, as
applicable, shall be prepaid in accordance with this Section 4.4(b)(iv) on or
before the last day of such twelve (12) month period.

(v) [Reserved].

(vi) Notice; Manner of Payment.

(A) Upon the occurrence of any event triggering the prepayment requirement under
clauses (i) and (iv) above, the Borrower shall promptly deliver a Notice of
Prepayment to the Administrative Agent and upon receipt of such notice, the
Administrative Agent shall promptly so notify the Lenders. Each prepayment of
the Loans under this Section 4.4(b)(vi)(A) shall be applied as follows: first,
to the remaining scheduled principal installments of the Term Loans required
pursuant to Section 4.3(a) in direct order of maturity, second, to the remaining
outstanding principal balance of the Term Loans and third, to the extent of any
excess, to repay the Revolving Credit Loans pursuant to Section 2.4(d), without
a corresponding reduction in the Revolving Credit Commitment.

(B) Upon the occurrence of any event triggering the prepayment requirement under
clause (iii) above, the Borrower shall promptly deliver a Notice of Prepayment
to the Administrative Agent and upon receipt of such notice, the Administrative
Agent shall promptly so notify the Lenders. Each prepayment of the Loans under
this Section 4.4(b)(vi)(B) shall be applied as follows: first, to deposit into
the Interest Reserve Account an amount such that the amount therein equals the
Interest Reserve Account Minimum Amount; provided that, for purposes of this
clause first, the Interest Reserve Account Minimum Amount shall be calculated on
a pro forma basis after giving effect to the prepayment of the Loans that will
occur pursuant to clause second below with respect to the Asset Disposition
triggering the current prepayment, second, (x) with respect to 80% of the
remaining Net Cash Proceeds, as set forth in Section 4.4(b)(vi)(A) and (y) with
respect to 20% of the remaining Net Cash Proceeds, at the Borrower’s option,
either as retained by the Borrower or as applied in the manner set forth in
Section 4.4(b)(vi)(A).

(vii) No Reborrowings. Amounts prepaid under the Term Loan Facility pursuant to
this Section may not be reborrowed. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9.

 

-38-



--------------------------------------------------------------------------------

(c) Prepayment Premium.

(i) If the Borrower makes any voluntary prepayment of Term Loans, mandatory
prepayment of Term Loans as required by Section 4.4(b)(i) or Section 4.4(b)(iii)
(solely in the case of an Asset Disposition constituting a sale of all or
substantially all assets of the Borrower and its Subsidiaries), or any
prepayment of Term Loans following an exercise of remedies by the Lenders, an
acceleration of all or any part of the Obligations by the Administrative Agent
pursuant to Section 10.2 or an automatic acceleration pursuant to Section 10.2,
the Borrower shall pay to the Administrative Agent, for the ratable account of
the Lenders, a fee equal to (x) if such prepayment is on or prior to the date
that is twenty-four months after the Closing Date, the Make-Whole Amount and
(y) thereafter, the Applicable Prepayment Percentage of the aggregate principal
amount of the Term Loans to be prepaid or repaid (clause (x) and (y) together,
the “Prepayment Premium”).

(ii) Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, it is understood and agreed that if any Term Loans are
accelerated (whether as a result of the occurrence and continuance of any Event
of Default, by operation of law or otherwise), the Prepayment Premium, if any,
determined as of the date of acceleration, will also be due and payable and will
be treated and deemed as though the applicable Term Loans were redeemed as of
such date and shall constitute part of the Obligations for all purposes herein.
The Prepayment Premium, if any, shall also be payable in the event the
Obligations, the Term Loans and/or this Agreement are satisfied or released by
foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure or by any other similar means. THE CREDIT PARTIES EXPRESSLY WAIVE
THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE PREPAYMENT PREMIUM IN CONNECTION WITH ANY SUCH
ACCELERATION. The parties hereto further acknowledge and agree that the
Prepayment Premium is not intended to act as a penalty or to punish the Credit
Parties for any repayment or redemption of the Term Loans. The Credit Parties
expressly agree that (i) the Prepayment Premium is reasonable and is the product
of an arm’s length transaction between sophisticated business people, ably
represented by counsel, (ii) the Prepayment Premium, if any, shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(iii) there has been a course of conduct between the Lenders and the Credit
Parties giving specific consideration in this transaction for such agreement to
pay the Prepayment Premium, if any, (iv) the Credit Parties shall be estopped
hereafter from claiming differently than as agreed to in this
Section 4.4(c)(ii), (v) their agreement to pay the Prepayment Premium is a
material inducement to the Lenders to extend credit in the form of Term Loans
and agree to this Agreement, and (vi) the Prepayment Premium represents a
good-faith, reasonable estimate and calculation of the lost profits or damages
of the Lenders and that it would be impractical and extremely difficult to
ascertain the actual amount of damages to any Lender or profits lost by such
Lender as a result of any event giving rise to the Prepayment Premium.

 

-39-



--------------------------------------------------------------------------------

SECTION 4.5 Reduction of the Term Loan Commitment.

(a) Voluntary Reduction of Delayed Draw Term Loan Commitment. The Borrower shall
have the right at any time and from time to time, upon at least three
(3) Business Days prior irrevocable written notice to the Administrative Agent,
to permanently reduce, without premium or penalty, (i) the entire Delayed Draw
Term Loan Commitment at any time or (ii) portions of the Delayed Draw Term Loan
Commitment, from time to time, in an aggregate principal amount not less than
$1,000,000 or any whole multiple of $1,000,000 in excess thereof (provided,
however, that if the entire Delayed Draw Term Loan Commitment shall be in an
amount that is not a whole multiple of $1,000,000 and the Borrower shall desire
to reduce the entire Delayed Draw Term Loan Commitment, then the reduction shall
be of such entire amount). Any reduction of the Delayed Draw Term Loan
Commitment shall be applied to the Delayed Draw Term Loan Commitment of each
Delayed Draw Term Loan Lender according to its Term Loan Commitment Percentage.
All Commitment Fees accrued until the effective date of any termination of the
Delayed Draw Term Loan Commitment shall be paid on the effective date of such
termination. Notwithstanding the foregoing, any notice to reduce the Delayed
Draw Term Loan Commitment delivered in connection with any refinancing of all of
the Credit Facility with the proceeds of such refinancing or of any incurrence
of Indebtedness, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence and may be revoked by the
Borrower in the event such refinancing is not consummated (provided that the
failure of such contingency shall not relieve the Borrower from its obligations
in respect thereof under Section 5.9).

(b) Mandatory Reduction of Term Loan Commitment. Each Closing Date Term Loan
Lender’s Closing Date Term Loan Commitment shall be automatically and
permanently reduced on a dollar for dollar basis by an amount equal to the
amount of the Closing Date Term Loan funded by such Closing Date Term Loan
Lender. Each Delayed Draw Term Loan Lender’s Delayed Draw Term Loan Commitment
shall be automatically and permanently reduced on a dollar for dollar basis by
an amount equal to the amount of such Delayed Draw Term Loan funded by such
Delayed Draw Term Loan Lender.

SECTION 4.6 Termination of Term Loan Facility. The Term Loan Facility and any
unused Term Loan Commitments shall terminate on the Term Loan Maturity Date and
all amounts outstanding under the Term Loan Facility shall be due and payable in
full in cash on the Term Loan Maturity Date.

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1 Interest.

(a) Interest Rate. Subject to the provisions of this Section, Revolving Credit
Loans and the Term Loans shall bear interest at the LIBOR Rate plus the
Applicable Margin.

 

-40-



--------------------------------------------------------------------------------

(b) Default Rate. Subject to Section 10.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(h) or (i), or (ii) at the election of the Required Lenders (or the election of
the Administrative Agent at the direction of Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) all
outstanding Loans and other Obligations shall bear interest at a rate per annum
of three percent (3%) in excess of the rate (including the Applicable Margin)
then applicable to Loans (such interest rate per annum, the “Default Rate”) and
(B) all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.

(c) Interest Payment and Computation. Interest on each Loan shall be due and
payable on the last day of each Fiscal Quarter. All computations of fees
(including, without limitation, the Commitment Fee) and interest provided
hereunder shall be made on the basis of a 360-day year and actual days elapsed.

(d) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.

SECTION 5.2 [Reserved].

SECTION 5.3 Fees.

(a) Commitment Fee for Revolving Credit Commitments. Commencing on the Closing
Date, subject to Section 5.15, the Borrower shall pay to the Administrative
Agent, for the account of the Revolving Credit Lenders, a non-refundable
commitment fee (the “Revolving Credit Commitment Fee”) at a rate per annum equal
to 0.50% on the daily unused portion of the Revolving Credit Commitments of the
Revolving Credit Lenders (other than the Defaulting Lenders, if any). The
Revolving Credit Commitment Fee shall be payable in arrears on the last Business
Day of each calendar quarter during the term of this Agreement commencing
December 31, 2018 and ending on the date upon which the Revolving Credit
Commitments have been permanently terminated. The Revolving Credit Commitment
Fee shall be distributed by the Administrative Agent to the Revolving Credit
Lenders (other than any Defaulting Lender) pro rata in accordance with such
Revolving Credit Lenders’ percentage share of the unused Revolving Credit
Commitments.

(b) Commitment Fee for Delayed Draw Term Loan Commitments. Commencing thirty
(30) days after the Closing Date, subject to Section 5.15, the Borrower shall
pay to the Administrative Agent, for the account of the Delayed Draw Term Loan
Lenders, a non-refundable commitment fee (the “Delayed Draw Term Loan Commitment
Fee”) at a rate per annum equal to

 

-41-



--------------------------------------------------------------------------------

0.50% on the daily unused portion of the Delayed Draw Term Loan Commitments of
the Delayed Draw Term Loan Lenders (other than the Defaulting Lenders, if any).
The Delayed Draw Term Loan Commitment Fee shall be payable in arrears on the
last Business Day of each calendar quarter during the term of this Agreement
commencing December 31, 2018 and ending on Delayed Draw Term Loan Expiration
Date. The Commitment Fee shall be distributed by the Administrative Agent to the
Delayed Draw Term Loan Lenders, as applicable (other than any Defaulting Lender)
pro rata in accordance with such Delayed Draw Term Loan Lenders’ percentage
share of the unused Delayed Draw Term Loan Commitments.

(c) Other Fees. The Borrower shall pay to the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in their Fee
Letter. The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

SECTION 5.4 Manner of Payment. Interest on the Loans shall be paid first from
amounts in the Interest Reserve Account, it being understood and agreed, for the
avoidance of doubt, that the Borrower is liable for payment of the full amount
of any interest without regard to the sufficiency of funds on deposit in the
Interest Reserve Account. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
payable to the Lenders under this Agreement shall be made not later than 1:00
p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any set off, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 10.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. shall be deemed to have been made on
the next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Revolving Credit Commitment Percentage with respect to payments of the Revolving
Credit Facility, and with respect to payments of the Term Loan Facility, its
applicable Term Loan Commitment Percentage, as applicable, of such payment and
shall wire advice of the amount of such credit to each Lender. Each payment to
the Administrative Agent of Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent and any amount payable to any
Lender under Sections 5.9, 5.10, 5.11 or 12.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. If any payment
under this Agreement shall be specified to be made upon a day which is not a
Business Day, it shall be made on the next succeeding day which is a Business
Day and such extension of time shall in such case be included in computing any
interest if payable along with such payment. Notwithstanding the foregoing, if
there exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 5.15.

SECTION 5.5 Evidence of Indebtedness; Repayment on Maturity Date.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount

 

-42-



--------------------------------------------------------------------------------

of the Extensions of Credit made by the Lenders to the Borrower and its
Subsidiaries and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note and/or Term Loan Note, as applicable, which shall evidence such Lender’s
Revolving Credit Loans and/or Term Loans, as applicable, in addition to such
accounts or records. Each Lender may attach schedules to its Notes and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

(b) [Reserved].

(c) Repayment on Maturity Date. Without limitation of any other provision hereof
which may require repayment of amounts hereunder prior to the Revolving Credit
Maturity Date and/or the Term Loan Maturity Date, as applicable, all amounts
outstanding under the Credit Facility shall be due and payable in full in cash
on the Revolving Credit Maturity Date and/or the Term Loan Maturity Date, as
applicable.

SECTION 5.6 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

-43-



--------------------------------------------------------------------------------

SECTION 5.7 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Loans. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(b) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(c) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans are several
and are not joint or joint and several. The failure of any Lender to make
available its Commitment Percentage of any Loan requested by the Borrower shall
not relieve it or any other Lender of its obligation, if any, hereunder to make
its Commitment Percentage of such Loan available on the borrowing date, but no
Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the borrowing date.

 

-44-



--------------------------------------------------------------------------------

SECTION 5.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a Loan or otherwise, if for any reason (i) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBOR Rate with respect to
a proposed Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans, then the Administrative Agent shall promptly
give notice thereof to the Borrower. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make Loans shall be suspended, and the Borrower shall either
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such Loan together with accrued interest thereon (subject to
Section 5.1(d)); or (B) the then outstanding principal amount of each such Loan
shall bear interest at an amount equal to the last interest rate applicable to
the Loans pursuant to Section 5.1(a).

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any Loan, such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the then
outstanding principal amount of each such Loan shall bear interest at an amount
equal to the last interest rate applicable to the Loans pursuant to
Section 5.1(a).

(c) Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 5.8(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 5.8(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent and the Borrower shall endeavor in good faith to establish
an alternate rate of interest (the “Replacement Rate”), in which case, the

 

-45-



--------------------------------------------------------------------------------

Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 5.8(a)(i), (a)(ii), (c)(i), (c)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Required Lenders
(directly, or through the Administrative Agent) notify the Borrower that the
Replacement Rate does not adequately and fairly reflect the cost to the Lenders
of funding the Loans bearing interest at the Replacement Rate. In connection
with the establishment and application of the Replacement Rate, this Agreement
and the other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 5.8(c). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 12.2), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects). To the
extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (c), the Replacement Rate shall be applied in a
manner consistent with market practice with respect to loans of this type;
provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, such Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent
(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Lenders).
Notwithstanding the foregoing, if the Replacement Rate shall be less than 1.00%,
such rate shall be deemed to be 1.00% for purposes of this Agreement.

SECTION 5.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a Loan or from
fees payable to terminate the deposits from which such funds were obtained, but
excluding any loss of anticipated profits) which may arise or be attributable to
each Lender’s obtaining, liquidating or employing deposits or other funds
acquired to effect, fund or maintain any Loan (a) as a consequence of any
failure by the Borrower to make any payment when due of any amount due hereunder
in connection with a Loan, (b) due to any failure of the Borrower to borrow on a
date specified therefor in a Notice of Borrowing or (c) due to any payment or
prepayment of any Loan on a date other than the last day of each Fiscal Quarter.
The amount of such loss or expense shall be determined by the Lender based upon
the assumption that such Lender funded its applicable Commitment Percentage of
the Loans in the London interbank market for a comparable amount and period. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.

 

-46-



--------------------------------------------------------------------------------

SECTION 5.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Lender or other Recipient, the Borrower shall
promptly pay to any such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon written request of such Lender
the Borrower shall promptly pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or such other
Recipient setting forth the amount or amounts necessary to compensate such
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

-47-



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or such other
Recipient to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such other Recipient’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender or any other Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or such other Recipient, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions, and of
such Lender’s or such other Recipient’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

SECTION 5.11 Taxes.

(a) Defined Terms. For purposes of this Section 5.11, the term “Applicable Law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. Without duplication of any
other obligation under this Section 5.11, the Credit Parties shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Credit Parties. Without duplication of any other
obligation under this Section 5.11, the Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the

 

-48-



--------------------------------------------------------------------------------

Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.9(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). The agreements in
paragraph (e) shall survive the resignation and/or replacement of the
Administrative Agent.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(A) and (ii)(C) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), copies (or,
upon request from the Administrative Agent, originals) of executed IRS Form W-9
certifying that such Lender is exempt from United States federal backup
withholding tax;

 

-49-



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) (x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, United States federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) copies (or, upon request from the Administrative Agent, originals) of
executed IRS Form W-8ECI;

(3) (x) a certificate in a form satisfactory to the Administrative Agent to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) copies (or, upon request from the
Administrative Agent, originals) of executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(4) copies (or, upon request from the Administrative Agent, originals) of
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent copies

 

-50-



--------------------------------------------------------------------------------

(or, upon request from the Administrative Agent, original versions) of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in United States federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (or a credit
in lieu of a refund) of any Taxes as to which it has been indemnified pursuant
to this Section 5.11 (including by the payment of additional amounts pursuant to
this Section 5.11), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

-51-



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 5.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.9;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 5.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

-52-



--------------------------------------------------------------------------------

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 5.13 [Reserved].

SECTION 5.14 [Reserved].

SECTION 5.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan or funded participation in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and funded
participations under this Agreement; fourth, to the payment of any amounts owing
to the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (2) such Loans were made at a time when

 

-53-



--------------------------------------------------------------------------------

the conditions set forth in Section 6.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments under the applicable
Credit Facility (without giving effect to Section 5.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the Closing Date
Term Loans on the Closing Date is subject to the satisfaction of each of the
following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, the Security
Agreement, the Pledge Agreement, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto and shall be in full force and
effect.

 

-54-



--------------------------------------------------------------------------------

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (but without duplication of any
materiality qualifier); (B) after giving effect to the Transactions on the
Closing Date, no Default or Event of Default has occurred and is continuing;
(C) since August 29, 2018, no event has occurred or condition arisen, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect; and (D) each of the Credit Parties, as
applicable, has satisfied each of the conditions set forth in Section 6.1 and
Section 6.2.

(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.

(iv) Opinions of Counsel. Opinions of counsel to the Credit Parties (including,
without limitation, opinions of special counsel and local counsel as may be
reasonably requested by the Administrative Agent) addressed to the
Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall
reasonably request.

(c) Personal Property Collateral.

(i) Filings and Recordings. The Administrative Agent shall have received
acknowledgment copies of all filings and recordations that are necessary to
perfect the security interests of the Administrative Agent, on behalf of the
Secured Parties, in the Collateral, and the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that, upon
such filings and recordations, such security interests constitute valid and
perfected first priority Liens thereon (subject to Permitted Liens), in each
case, to the extent required by, and with the priority required by, the Security
Documents.

 

-55-



--------------------------------------------------------------------------------

(ii) Pledged Collateral. The Administrative Agent shall have received all
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, tax and
intellectual property matters), in form and substance reasonably satisfactory
thereto, made against the Credit Parties under the Uniform Commercial Code (or
applicable judicial docket) as in effect in each jurisdiction in which filings
or recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens).

(iv) Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Administrative Agent, copies of such insurance policies.

(v) Other Collateral Documentation. The Administrative Agent shall have received
any documents reasonably requested thereby or as required by the terms of the
Security Documents to evidence its security interest in the Collateral
(including, without limitation all intellectual property security agreements to
be filed with the United States Copyright Office or the United States Patent and
Trademark Office, as applicable, and other filings evidencing a security
interest in any intellectual property included in the Collateral).

(d) Real Property Collateral.

(i) Mortgages. Mortgages with respect to each Mortgaged Property listed on
Schedule 6.1(d) shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto in proper form for recording in the
real property records of the county in which such Mortgaged Property is located.

(ii) [Reserved].

(iii) Flood Status. The Administrative Agent shall have received evidence
reasonably satisfactory to it that each Mortgaged Property (A) does not lie in
an area requiring special notices of flood hazard issues or (B) does lie in such
an area requiring special notices of flood hazard issues, in which case the
Administrative Agent shall receive,

 

-56-



--------------------------------------------------------------------------------

with respect to each such Mortgaged Property, (I) notice to the applicable
Credit Party of the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program because the community does not participate in the National Flood
Insurance Program, and (II) to the extent flood hazard insurance is available in
the community in which the real property is located, evidence of flood hazard
insurance reasonably satisfactory to the Administrative Agent.

(iv) Appraisals. The Administrative Agent shall have received Appraisals of all
Mortgaged Property reflecting appraised values which would cause the Borrower to
be in compliance with Section 9.15(b).

(v) Title Insurance. The Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent that Title Insurance
Policies relating to the Mortgages executed on or prior to the Closing Date will
be effective upon the recording of each subject Mortgage in the real property
records of the county in which such Mortgaged Property is located, and shall
thereafter remain in full force and effect.

(e) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all governmental, shareholder and third party consents and approvals
necessary (or any other consents as determined in the reasonable discretion of
the Administrative Agent) in connection with the transactions contemplated by
this Agreement and the other Loan Documents and the execution, delivery and
performance by such Credit Party and the validity against such Credit Party of
the Loan Documents to which it is a party shall have been obtained and shall be
in full force and effect and the Borrower shall have delivered a certificate
executed by a Responsible Officer of the Borrower stating that no such consents,
licenses or approvals are so required or that such consents, licenses or
approvals have been obtained.

(ii) No Injunction, Etc. No action, proceeding or investigation shall have been
instituted or, to any Credit Party’s knowledge, threatened or proposed before
any Governmental Authority to enjoin, restrain, or prohibit the consummation of
the Transactions, or which, in the Administrative Agent’s sole discretion, would
make it inadvisable to consummate the Transactions.

(f) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received with
respect to the Borrower and its subsidiaries, (x) audited consolidated balance
sheets and related consolidated statements of income, shareholder’s equity and
cash flows for 2017 and 2018, and (y) unaudited consolidated balance sheets and
related consolidated statements of income and cash flows for each interim Fiscal
Quarter ended since the last audited financial statements for which financial
statements are available.

(ii) [Reserved.]

 

-57-



--------------------------------------------------------------------------------

(iii) Financial Projections. The Administrative Agent shall have received
financial projections prepared by management of the Borrower for the Borrower
and its Subsidiaries for the first year following the Closing Date.

(iv) Financial Condition/Solvency Certificate. The Administrative Agent shall
have received a certificate of the chief financial officer of the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that (A) after giving effect to the Transactions, the Credit Parties
and the Subsidiaries thereof are Solvent on a Consolidated basis, (B) attached
thereto are calculations evidencing compliance on a pro forma basis after giving
effect to the Transactions with the covenants contained in Section 9.15, and
(C) the financial projections previously delivered to the Administrative Agent
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions are believed to be reasonable in light of then existing
conditions (it being understood that projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections).

(v) Payment at Closing. The Borrower shall have paid or made arrangements to pay
contemporaneously with closing (A) to the Administrative Agent and the Lenders
the fees set forth or referenced in Section 5.3(b) and any other accrued and
unpaid fees or commissions due hereunder, and (B) all reasonable and documented
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent accrued
and unpaid prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(g) Miscellaneous.

(i) Notice of Account Designation. The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

(ii) Evidence of Refinancing. The Administrative Agent shall have received
evidence that the Refinancing has occurred, or concurrently with the Closing
Date will occur, reasonably satisfactory to the Administrative Agent.

(iii) PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent and the Lenders, at least five
(5) Business Days prior to the Closing Date, the documentation and other
information, to the extent requested by the Administrative Agent at least ten
(10) Business Days prior to the Closing Date, in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations.

(iv) No Material Adverse Effect. Since August 30, 2017, there shall not have
occurred an event resulting in a Material Adverse Effect with respect to the
Borrower or any of its Subsidiaries or any event, condition or contingency that
would reasonably be expected to have a Material Adverse Effect.

 

 

-58-



--------------------------------------------------------------------------------

(v) Interest Reserve Account. The Interest Reserve Account shall have been
established and a Control Agreement with respect thereto shall be executed,
delivered and in full force and effect. Substantially concurrently with the
funding on the Closing Date, an amount equal to the Interest Escrow Minimum
Amount shall have been deposited into the Interest Reserve Account.

(vi) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory (or reasonably
satisfactory) to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 6.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing date with the same effect as if made on
and as of such date (except for any such representation and warranty that by its
terms is made only as of an earlier date, which representation and warranty
shall have been true and correct in all material respects as of such earlier
date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall have been true and correct in all respects as of such earlier
date) and except that the representations and warranties set forth in
Section 7.15 shall be deemed to refer to the most recent financial statements
delivered pursuant to Section 8.1. The delivery of a Notice of Borrowing shall
be deemed to be a representation by the Borrower that the conditions set forth
in Section 6.2(a) and (b) have been satisfied as of the date of such notice or
application.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing on the borrowing date with respect to such Loan or after giving
effect to the Loans to be made on such date.

 

-59-



--------------------------------------------------------------------------------

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
from the Borrower in accordance with Section 2.3(a) or Section 4.2, as
applicable.

(d) Minimum Asset Coverage Ratio. The Credit Parties shall be in pro forma
compliance with the financial covenant set forth in Section 9.15(b) on the
borrowing date with respect to such Loan both before and after giving effect to
the Loans to be made on such date.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders, which
representations and warranties shall be deemed made as of the Closing Date both
before and after giving effect to the transactions contemplated hereunder, and
as of each date set forth in Section 6.2, that:

SECTION 7.1 Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing would not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which each Credit Party and each Subsidiary thereof
are organized and qualified to do business as of the Closing Date are described
on Schedule 7.1. No Credit Party nor any Subsidiary thereof is an EEA Financial
Institution.

SECTION 7.2 Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 7.2. As of the Closing Date, the capitalization of
each Credit Party and its Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 7.2. All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable and not
subject to any preemptive or similar rights, except as described in
Schedule 7.2. The shareholders or other owners, as applicable, of each Credit
Party and its Subsidiaries and the number of shares owned by each as of the
Closing Date are described on Schedule 7.2. As of the Closing Date, there are no
outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or require the
issuance of Equity Interests of any Credit Party or any Subsidiary thereof,
except as described on Schedule 7.2.

SECTION 7.3 Authorization; Enforceability. Each Credit Party and each Subsidiary
thereof has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the

 

-60-



--------------------------------------------------------------------------------

duly authorized officers of each Credit Party and each Subsidiary thereof that
is a party thereto, and each such document constitutes the legal, valid and
binding obligation of each Credit Party and each Subsidiary thereof that is a
party thereto, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

SECTION 7.4 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the Loans and other extensions of
credit hereunder and the transactions contemplated hereby or thereby do not and
will not, by the passage of time, the giving of notice or otherwise, (a) (i) on
the Closing Date only, require any Governmental Approval or violate any material
Applicable Law relating to any Credit Party or any Subsidiary thereof and
(ii) following the Closing Date, require any Governmental Approval or violate
any material Applicable Law relating to any Credit Party or any Subsidiary
thereof, for which the failure to obtain or violation of which would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) conflict with, result in a breach of or constitute a default
under the articles of incorporation, bylaws or other organizational documents of
any Credit Party or any Subsidiary thereof, (c) conflict with, result in a
breach of or constitute a default under any indenture, agreement, Lease or other
instrument to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person, which would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (d) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Person other than Permitted Liens or (e) require any consent or authorization
of, filing with, or other act in respect of, an arbitrator or Governmental
Authority and no consent of any other Person is required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
other than (i) consents, authorizations, filings or other acts or consents for
which the failure to obtain or make would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC, (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office, (iv) Mortgage filings with
the applicable county recording office or register of deeds and (v) such as have
been made or obtained and are in full force and effect.

SECTION 7.5 Compliance with Law; Governmental Approvals. Each Credit Party and
each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened attack by direct or collateral
proceeding, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case with
respect to (a), (b) or (c) where the failure to have, comply or file would not
reasonably be expected to have a Material Adverse Effect.

 

-61-



--------------------------------------------------------------------------------

SECTION 7.6 Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all federal income tax returns and
all other material tax returns required by Applicable Law to be filed, and has
paid, or made adequate provision for the payment of, all income taxes and other
material taxes, assessments and governmental charges or levies which are due and
payable, other than (i) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party or (ii) with respect to income taxes, to the extent the
failure to pay such amount would not result in a Material Adverse Effect. The
charges, accruals and reserves on the books of each Credit Party and each
Subsidiary thereof in respect of material federal, state, local and other taxes
for all Fiscal Years and portions thereof since the organization of any Credit
Party or any Subsidiary thereof are in the judgment of the Borrower adequate.

SECTION 7.7 Intellectual Property Matters. Each Credit Party and each Subsidiary
thereof owns or possesses rights to use (i) all U.S. federally registered
trademarks set forth in the perfection certificate delivered as of the Closing
Date and (ii) except where the failure to own or possess the right to use the
following, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, all other franchises, licenses, copyrights,
copyright applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
(the property set forth in clauses (i) and (ii), collectively, the “Intellectual
Property”) which are reasonably necessary to conduct its business. To the
knowledge of each Credit Party, no event has occurred which permits, or after
notice or lapse of time or both would permit, the revocation or termination of
any such rights with respect to Intellectual Property, and no Credit Party nor
any Subsidiary thereof is liable to any Person for infringement under Applicable
Law with respect to any such rights as a result of its business operations. To
each Credit Party’s knowledge, there is no material infringement by others of
(i) the Trademark Registrations (as such term is defined in the Security
Agreement) or (ii) any other material Intellectual Property.

SECTION 7.8 Environmental Matters.

(a) The properties owned, leased or operated by each Credit Party and each
Subsidiary thereof now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws, and that would reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect;

(b) Each Credit Party and each Subsidiary thereof, and all operations of any
Credit Party conducted at any Restaurant, their properties, and all operations
conducted at each Restaurant Location, are in compliance, and have been in
compliance, with all applicable Environmental Laws, except for any failure to
comply that would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, and there is no contamination at, under or
about such properties or such operations which would interfere with the
continued operation of such properties or materially impair the fair saleable
value thereof and that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect;

 

-62-



--------------------------------------------------------------------------------

(c) No Credit Party nor any Subsidiary thereof has received any notice of
violation of Environmental Laws that, if correct, would reasonably be expected
to result in liability to any Credit Party in excess of the Threshold Amount;

(d) To its knowledge, Hazardous Materials have not been transported or disposed
of to or from the properties owned, leased or operated by any Credit Party or
any Subsidiary thereof in violation of, or in a manner or to a location which
could give rise to a liability to any Credit Party under, Environmental Laws and
that would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation by any Credit Party or, to the knowledge of any Credit Party, any
other Person, of, or in a manner that could give rise to a liability to any
Credit Party under, any applicable Environmental Laws and that would reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect;

(e) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Credit Party or any Subsidiary thereof is or will be named as a
potentially responsible party that would reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
applicable Environmental Law with respect to any Credit Party, any Subsidiary
thereof, with respect to any real property owned, leased or operated by any
Credit Party or any Subsidiary thereof or operations conducted in connection
therewith in each case that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; and

(f) To its knowledge, there has been no release, or threat of release, of
Hazardous Materials at or from properties owned, leased or operated by any
Credit Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under applicable
Environmental Laws that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

SECTION 7.9 Employee Benefit Matters.

(a) As of the Closing Date, each Pension Plan and Multiemployer Plan is listed
on Schedule 7.9;

(b) Each Credit Party is in compliance with all applicable provisions of ERISA,
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans except for any required amendments for
which the remedial amendment period as defined in Section 401(b) of the Code has
not yet expired and except where a failure to so comply would not reasonably be
expected to have a Material Adverse Effect. Each Employee Benefit Plan that is
intended to be qualified under Section 401(a) of the Code is subject to a
favorable determination or opinion letter from the IRS with respect to its
qualified status, and the tax exempt status of its related trust under
Section 501(a) of the Code, except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
any Credit Party or any ERISA Affiliate which remains unsatisfied for any taxes
or penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that would not reasonably be expected
to have a Material Adverse Effect;

 

-63-



--------------------------------------------------------------------------------

(c) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;

(d) Except where the failure of any of the following representations to be
correct would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;

(e) No Termination Event has occurred or is reasonably expected to occur;

(f) Except where the failure of any of the following representations to be
correct would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, or
(ii) any Pension Plan;

(g) No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code; and

(h) As of the Closing Date, the Borrower is not nor will be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments.

SECTION 7.10 Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans will be used for purchasing or carrying margin stock or for any purpose
which violates, or which would be inconsistent with, the provisions of
Regulation U or X of such Board of Governors.

 

-64-



--------------------------------------------------------------------------------

SECTION 7.11 Government Regulation. No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940) and
no Credit Party nor any Subsidiary thereof is, or after giving effect to any
extension of credit hereunder will be, subject to regulation under any
Applicable Law which limits its ability to incur or consummate the transactions
contemplated hereby.

SECTION 7.12 Material Contracts. Schedule 7.12 sets forth a complete and
accurate list of all Material Contracts of each Credit Party and each Subsidiary
thereof in effect as of the Closing Date. Other than as set forth in
Schedule 7.12, as of the Closing Date, each such Material Contract is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. To the extent requested by the Administrative Agent, each Credit Party
and each Subsidiary thereof has delivered to the Administrative Agent a true and
complete copy of each Material Contract required to be listed on Schedule 7.12
or any other Schedule hereto. As of the Closing Date, no Credit Party nor any
Subsidiary thereof (nor, to its knowledge, any other party thereto) is in breach
of or in default under any Material Contract that would reasonably be expected
to have a Material Adverse Effect.

SECTION 7.13 Employee Relations. As of the Closing Date, no Credit Party or any
Subsidiary thereof is party to any collective bargaining agreement, nor has any
labor union been recognized as the representative of its employees except as set
forth on Schedule 7.12. The Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries.

SECTION 7.14 Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Equity Interests to the
Borrower or any Subsidiary or to transfer any of its assets or properties to the
Borrower or any other Subsidiary in each case other than existing under or by
reason of the Loan Documents or Applicable Law.

SECTION 7.15 Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(f)(i) fairly present on a
Consolidated basis the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements and the
absence of footnotes from unaudited financial statements). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP. The projections delivered pursuant to
Section 6.1(f)(ii) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions are believed to be reasonable in light of then
existing conditions except that such financial projections and statements shall
be subject to normal year end closing and audit adjustments (it being recognized
by the Lenders that projections are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may vary
from such projections and such variances may be material).

 

-65-



--------------------------------------------------------------------------------

SECTION 7.16 No Material Adverse Change. Since August 29, 2018, no event has
occurred or condition arisen, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.

SECTION 7.17 Solvency. The Credit Parties, on a Consolidated basis, are Solvent.

SECTION 7.18 Title to Properties. As of the Closing Date, the real property
listed on Schedule 7.18 constitutes all of the real property that is owned,
leased, subleased or used by any Credit Party or any of its Subsidiaries. Each
Credit Party and each Subsidiary thereof has, subject only to Permitted Liens,
such title to the real property owned or leased by it as is necessary to the
conduct of its business and valid and legal title to all of its personal
property and assets, except those which have been disposed of by the Credit
Parties and their Subsidiaries subsequent to such date which dispositions have
been in the ordinary course of business or as otherwise expressly permitted
hereunder.

SECTION 7.19 Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 7.19, there are no material actions, suits or proceedings
pending nor, to its knowledge, threatened against or in any other way relating
materially adversely to or affecting any Credit Party or any Subsidiary thereof
or any of their respective properties in any court or before any arbitrator of
any kind or before or by any Governmental Authority that would reasonably be
expected to result in a Material Adverse Effect.

SECTION 7.20 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

(a) None of (i) the Borrower, any Subsidiary, any of their respective directors,
officers, or, to the knowledge of the Borrower or such Subsidiary, any of their
respective employees or Affiliates, or (ii) any agent or representative of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the Credit Facility, (A) is a Sanctioned Person or currently the
subject or target of any Sanctions, (B) is controlled by or is acting on behalf
of a Sanctioned Person, (C) has its assets located in a Sanctioned Country,
(D) is under administrative, civil or criminal investigation for an alleged
violation of, or received notice from or made a voluntary disclosure to any
governmental entity regarding a possible violation of, Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions by a governmental authority that
enforces Sanctions or any Anti-Corruption Laws or Anti-Money Laundering Laws
that would reasonably be expected to result in a Material Adverse Effect, or
(E) directly or indirectly derives revenues from investments in, or transactions
with, Sanctioned Persons.

(b) Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower and
its Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with Anti-Corruption Laws.

(c) Each of the Borrower and its Subsidiaries, each director, officer, and to
the knowledge of Borrower, employee, agent and Affiliate of Borrower and each
such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions.

 

-66-



--------------------------------------------------------------------------------

(d) No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of
Section 8.16(c).

SECTION 7.21 Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under any Material Contract that would, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 7.22 Senior Indebtedness Status. The Obligations of each Credit Party
and each Subsidiary thereof under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness of each such Person and is designated
as “Senior Indebtedness” under all instruments and documents, now or in the
future, relating to all Subordinated Indebtedness.

SECTION 7.23 Disclosure. No financial statement, material report, material
certificate or other material information furnished in writing by or on behalf
of any Credit Party or any Subsidiary thereof to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken together as a whole,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being recognized by the Lenders that projections
are not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).

SECTION 7.24 Insurance. The properties of Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

SECTION 7.25 Collateral Matters. The provisions of the Security Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable lien on all right, title and
interest of the respective Credit Parties in the Collateral described therein
and (i) when appropriate filings or recordings are made in the appropriate
offices as may be required under applicable requirements of law, and (ii) upon
the taking of possession, control or other action by the Administrative Agent of
such Collateral with respect to which a security interest may be perfected only
by possession, control or other action (which possession, control or other
action shall be given to the Administrative Agent or taken by the Administrative
Agent to the extent required by any Security Document), the Liens in favor of
Administrative Agent will constitute first priority liens (subject only to
Permitted Liens). Except for filings duly recorded and in effect as of the
Closing Date or filings listed on Schedule 7.25, no filing will be necessary to
perfect or protect the Liens on the personal property that can be perfected by
filing in favor of the Administrative Agent referred to in the preceding
sentence as of the Closing Date.

 

-67-



--------------------------------------------------------------------------------

SECTION 7.26 Leases; Other Locations. There is a Lease in force for each
Restaurant Location that is ground leased or space leased by any Credit Party.
Except as disclosed on Schedule 7.26, no default by any Credit Party exists
under any such Lease that would reasonably be expected to result in termination
of such Lease, nor has any event occurred that, with the passage of time or the
giving of notice, or both, would constitute such a default, except in each case
to the extent that any such default, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
Schedule 7.26 (as such Schedule may be updated from time to time pursuant to
Section 8.2 or supplemented pursuant to the terms of Section 8.2) is, as of the
Closing Date and any date thereafter on which such schedule is updated pursuant
to Section 8.2, a complete and correct listing of all Leases, including the
expiration date of each Lease, the chief executive office of each Credit Party
and each other location where any Credit Party maintains any books or records.

SECTION 7.27 Payment of Material Obligations. Each Credit Party and each
Subsidiary thereof has paid, or made adequate provision for the payment of, all
obligations which are due and payable (other than any amount the validity of
which is currently being contested in good faith and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party), other than where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

SECTION 7.28 Franchise Arrangements. Schedule 7.28 (as may be updated from time
to time in accordance with the terms of this Agreement) sets forth, as of the
date such Schedule 7.28 was most recently delivered to the Administrative Agent
in accordance with the terms of this Agreement, a complete and accurate list of
all Franchised Unit Locations franchised by any Franchisor. Each Franchise
Agreement is in full force and effect except to the extent the failure to comply
therewith, either individually or in the aggregate with all other failures to
comply with any Franchise Agreement, would not reasonably be expected to have a
Material Adverse Effect (without any amendment, modification or waiver of any of
the provisions thereof that would be materially adverse to the Lenders having
been entered into without the consent of the Administrative Agent).

SECTION 7.29 Real Property Matters.

(a) Mortgages. Each Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, when properly filed in the appropriate records,
will create (a) a valid, perfected first priority lien on the applicable
Mortgaged Property and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty owned by Borrower (including the
Leases), all in accordance with the terms thereof, in each case, subject only to
the Permitted Liens. There are no claims for payment for work, labor or
materials affecting the Mortgaged Properties which are or may become a Lien
prior to, or of equal priority with, the Liens created by the Mortgages.

 

-68-



--------------------------------------------------------------------------------

(b) Compliance. To Borrower’s knowledge, other than the Permitted Liens,
(i) each Credit Party and each Mortgaged Property (including the improvements on
any Mortgaged Property) and the use thereof comply in all material respects with
all Applicable Laws, including, without limitation, building and zoning
ordinances and codes and Anti-Corruption and Anti-Money Laundering Laws except
where such non-compliance would not reasonably be expected to have a Material
Adverse Effect on (A) the condition (financial or otherwise) or business of any
Credit Party, or (B) the condition or ownership of any Mortgaged Property;
(ii) with respect to the Mortgaged Properties, no Credit Party is in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority; and (iii) there has not been committed by any Credit Party, or any
other Person in occupancy of or involved with the operation or use of the
Mortgaged Properties, any act or omission affording the federal government or
any other Governmental Authority the right of forfeiture as against any
Mortgaged Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.

(c) Condemnation. No Insurance and Condemnation Event or other similar
proceeding has been commenced or, to Borrower’s actual knowledge, is threatened
in writing with respect to all or any portion of any Mortgaged Property or for
the relocation of roadways providing access to any Mortgaged Property.

(d) Utilities and Public Access. To Borrower’s knowledge, (i) each Mortgaged
Property has rights of access to a public right-of-way and is served by water,
sewer, sanitary sewer and storm drain facilities as necessary to adequately
service such Mortgaged Property for its respective current uses; (ii) all public
utilities necessary to the full use and enjoyment of each Mortgaged Property are
located either in the public right-of-way abutting such Mortgaged Property or in
recorded easements serving such Mortgaged Property, in which case such easements
are set forth in and insured by the related Title Insurance Policy; and
(iii) all roads necessary for the use of each Mortgaged Property for its current
respective purpose have been completed and dedicated to public use.

(e) Separate Lots. Each Mortgaged Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of such Mortgaged Property.

(f) Insurance. The Borrower has obtained and has delivered to Administrative
Agent a certificate of insurance for all insurance policies, with premiums fully
paid thereunder, reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. To Borrower’s knowledge, no material
claims are currently pending, outstanding or otherwise remain unsatisfied under
any such policies which would reasonably be expected to have a Material Adverse
Effect on the operation or ownership of any Mortgaged Property, and neither
Borrower nor, to Borrower’s knowledge, any other Person, has done, by act or
omission, anything which would impair the coverage of any such policies in any
material respect.

(g) Flood Zone. Except as may be disclosed on an acceptable survey for any
Mortgaged Property, to Borrower’s knowledge, none of the improvements on any
Mortgaged Property are located in an area identified by the Federal Emergency
Management Agency as an area having special flood hazards or, if so located,
either (i) if applicable, flood hazard insurance

 

-69-



--------------------------------------------------------------------------------

is unavailable under the National Flood Insurance Program because the community
does not participate in the National Flood Insurance Program or (ii) to the
extent flood hazard insurance is available in the community in which the real
property is located, Borrower has reasonably satisfactory evidence of flood
hazard insurance with respect to such Mortgaged Property.

(h) Physical Condition. To Borrower’s knowledge, each Mortgaged Property,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components owned
or leased by Borrower, are in normal working condition, order and repair in all
material respects unless such failure to be in normal working condition, order
and repair in all material respects would not be reasonably expected to have a
Material Adverse Effect on (i) the condition (financial or otherwise) or
business of any Credit Party, or (ii) the condition or ownership of any
Mortgaged Property; there exists no structural or other material defects or
damages in any Mortgaged Property, whether latent or otherwise, other than those
that would not be reasonably expected to have a Material Adverse Effect; and no
Credit Party has received written notice from any insurance company or bonding
company of any defects or inadequacies in any Mortgaged Property, or any part
thereof, which would reasonably be expected to adversely affect the insurability
of the same or cause the imposition of extraordinary premiums or charges thereon
or of any termination or threatened termination of any policy of insurance or
bond.

(i) Boundaries. Except as insured by the applicable Title Insurance Policy, the
improvements on any Mortgaged Property lie wholly within the boundaries and
building restriction lines of such Mortgaged Property, and no improvements on
adjoining properties encroach upon any Mortgaged Property, and no easements or
other encumbrances upon any Mortgaged Property encroach upon any of the
improvements on any Mortgaged Property, so as to cause a Material Adverse Effect
on the value of the applicable Mortgaged Property.

(j) Inventory. The Credit Parties are the owner of all of the Personal Property
(as such term is defined in the Mortgages) located on or at each Mortgaged
Property and shall not lease any Personal Property except for leases not
prohibited by this Agreement. All of the Personal Property are reasonably
sufficient to operate the Properties in the manner required hereunder and in the
manner in which it is currently operated.

 

-70-



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, each Credit Party will, and will cause each of its Subsidiaries to:

SECTION 8.1 Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof, unless the date of such required public filing, after giving effect to
any applicable extensions granted by the SEC, shall be a date that is later than
the applicable ninetieth (90th) day, in which case the Borrower shall have until
such date of the required public filing after giving effect to such extensions)
after the end of each Fiscal Year (commencing with the Fiscal Year ending on or
about August 28, 2019), an audited Consolidated balance sheet of the Borrower
and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the year. Such
annual financial statements shall be audited by an independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, and accompanied by a report and opinion thereon by such
certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception or any qualification as to the scope of such audit or
with respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP.

(b) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof, unless the date of such required public filing, after giving
effect to any applicable extensions granted by the SEC, shall be a date that is
later than the applicable forty-fifth (45th) day, in which case the Borrower
shall have until such date of the required public filing after giving effect to
such extensions) after the end of each Fiscal Quarter (other than the last
Fiscal Quarter of each Fiscal Year) of each Fiscal Year (commencing with the
first Fiscal Quarter ending on or about December 19, 2018), an unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Quarter and unaudited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the Fiscal Quarter then ended and that
portion of the Fiscal Year then ended, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.

(c) Annual Budget. As soon as practicable and in any event within forty-five
(45) days after the end of each Fiscal Year, an operating and capital budget of
the Borrower and its Subsidiaries for the ensuing four (4) Fiscal Quarters, such
budget to be prepared in accordance with GAAP and to include, on a quarterly
basis, the following: a quarterly operating and capital budget, a projected
income statement, statement of cash flows and balance sheet, and a report

 

-71-



--------------------------------------------------------------------------------

containing management’s discussion and analysis of such budget with a reasonable
disclosure of the key assumptions and drivers with respect to such budget,
accompanied by a certificate from a Responsible Officer of the Borrower to the
effect that such budget contains good faith estimates (utilizing assumptions
believed to be reasonable at the time of delivery of such budget) of the
financial condition and operations of the Borrower and its Subsidiaries for such
period.

(d) Monthly Asset Disposition Reporting. As soon as practicable and in any event
within thirty (30) days after the end of each Fiscal Month, a report detailing
the current status of all past and currently in progress Asset Dispositions
(including, for the avoidance of doubt, the current status of any Property that
is listed for sale, transfer, license, lease or any other form of disposition),
other than any past Asset Dispositions which were completed in a prior Fiscal
Month.

SECTION 8.2 Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a) at each time financial statements are delivered pursuant to Sections 8.1(a)
or (b), a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower;

(b) [reserved];

(c) [reserved];

(d) [reserved];

(e) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any Subsidiary
thereof with any Environmental Law that would reasonably be expected to have a
Material Adverse Effect if adversely determined;

(f) promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(g) concurrently with the delivery of the annual financial statements described
in Section 8.1(a) for each Fiscal Year, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Credit Party
and its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

(h) promptly upon the request thereof, such other information and documentation
required under applicable “know your customer” rules and regulations, the
PATRIOT Act, or any applicable Anti-Money Laundering Laws or in connection with
the Beneficial Ownership Regulation, in each case, as from time to time
reasonably requested by the Administrative Agent or any Lender;

 

-72-



--------------------------------------------------------------------------------

(i) as soon as available, but in any event within seventy-five (75) days after
the end of each Fiscal Year of the Borrower, a supplement to Schedule 7.26 or a
replacement of Schedule 7.26 and Schedule 7.28 containing such information as
may be necessary for such Schedules to be accurate and complete as of such date;
and

(j) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.

The Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
SyndTrak Online or another similar electronic system (the “Platform”).

SECTION 8.3 Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):

(a) the occurrence of any Default or Event of Default;

(b) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that
would, if adversely determined, reasonably be expected to result in liability to
any Credit Party in excess of the Threshold Amount;

(c) any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority or any notice of violation of
Environmental Laws in each case that, if correct, would reasonably be expected
to result in liability to any Credit Party in excess of the Threshold Amount;

(d) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof;

(e) any attachment, judgment, lien, levy or order exceeding the Threshold Amount
that may be assessed against any Credit Party or any Subsidiary thereof;

(f) any damage or destruction of any Mortgaged Property, in whole or in part, by
fire or other casualty that could reasonably be expected to result in a cost,
expense or loss in excess of $100,000 individually;

(g) (i) any unfavorable determination letter from the IRS received by any Credit
Party or ERISA Affiliate regarding the qualification of an Employee Benefit Plan
under Section 401(a) of the Code (along with a copy thereof), (ii) all notices
received by any Credit Party (or any ERISA Affiliate) of the PBGC’s intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) all notices received by any Credit Party (or any ERISA
Affiliate)

 

-73-



--------------------------------------------------------------------------------

from a Multiemployer Plan sponsor concerning the imposition or amount of
withdrawal liability pursuant to Section 4202 of ERISA and (iv) the Borrower
obtaining knowledge that any Credit Party or any ERISA Affiliate has filed or
intends to file a notice of intent to terminate any Pension Plan under a
distress termination within the meaning of Section 4041(c) of ERISA;

(h) the (i) occurrence of any Asset Disposition for which the Borrower is
required to make a mandatory prepayment pursuant to Section 4.4(b)(iii), and
(ii) occurrence of any Insurance and Condemnation Event, including whether the
Borrower is required to make a mandatory prepayment pursuant to
Section 4.4(b)(iv);

(i) the occurrence of any other event that has resulted, or that the Borrower
reasonably expects to result, in a Material Adverse Effect;

(j) any actual commencement of any proceeding for the condemnation of any
Mortgaged Property (or any portion thereof) that could reasonably be expected to
result in a cost, expense or loss in excess of $100,000 individually, and, at
the Administrative Agent’s request, the Borrower shall deliver to Administrative
Agent copies of any and all papers served in connection with such
proceedings. At its election, Administrative Agent may participate in any such
proceedings, and Borrower shall from time to time deliver to Administrative
Agent all instruments requested by it to permit such participation; and

(k) any receipt of notice related to a material violation of any Applicable Law.

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein. Each notice pursuant to Section 8.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

SECTION 8.4 Preservation of Corporate Existence and Related Matters. Preserve
and maintain its separate corporate existence and, except as permitted by
Section 9.4, preserve and maintain all other rights, franchises, licenses and
privileges necessary to the conduct of its business, and qualify and remain
qualified as a foreign corporation or other entity and authorized to do business
in each jurisdiction in which the failure to so qualify would reasonably be
expected to have a Material Adverse Effect.

SECTION 8.5 Maintenance of Property and Licenses.

(a) In addition to the requirements of any of the Security Documents, (i) other
than as permitted by Section 9.5, protect and preserve all Properties necessary
in and material to its business, including copyrights, patents, trade names,
service marks and trademarks; maintain in good working order and condition,
ordinary wear and tear excepted, all material buildings, material equipment and
other material tangible real and personal property; and (ii) from time to time
make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner, except as would not reasonably be expected to
result in a Material Adverse Effect.

 

-74-



--------------------------------------------------------------------------------

(b) Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority required for each of them to conduct their
respective businesses, except as such action or inaction would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 8.6 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance). All such insurance
shall, (a) provide that no cancellation or material modification thereof shall
be effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof (or if such cancellation is by reason of nonpayment of
premium, at least ten (10) days’ prior written notice), (b) name the
Administrative Agent as an additional insured party thereunder and (c) in the
case of each casualty insurance policy, name the Administrative Agent as
lender’s loss payee. On the Closing Date and from time to time thereafter
deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby. Each Credit Party shall,
and shall cause each of its Subsidiaries to, use the Collateral in a manner that
does not violate any policy of insurance maintained with respect thereto, in
each case, except to the extent that any such violation would not reasonably be
expected to have a Material Adverse Effect.

SECTION 8.7 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.

SECTION 8.8 Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other Indebtedness, obligations and
liabilities in accordance with customary trade practices; (provided, that the
Borrower or such Subsidiary may contest any item described in clause (a) of this
Section in good faith by appropriate proceedings so long as adequate reserves
are maintained with respect thereto in accordance with GAAP), except where the
failure to pay or perform such items described in clauses (a) or (b) of this
Section would not reasonably be expected to have a Material Adverse Effect.

SECTION 8.9 Compliance with Laws and Approvals. Observe and remain in compliance
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

SECTION 8.10 Environmental Laws. In addition to, and without limiting the
generality of Section 8.9, in each case except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect, (a) comply with,
and ensure such compliance by all tenants and subtenants with all applicable
Environmental Laws and obtain and comply with and maintain, and ensure that all
tenants and subtenants, if any, obtain and comply with and maintain,

 

-75-



--------------------------------------------------------------------------------

any and all licenses, approvals, notifications, registrations or permits
required by applicable Environmental Laws and (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions to the extent required under Environmental Laws, and promptly
comply with all lawful orders and directives of any Governmental Authority
regarding Environmental Laws.

SECTION 8.11 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.9, (a) except where the failure to so comply would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which would reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that would reasonably be expected to result in any civil penalty
under ERISA or tax under the Code and (iv) operate each Employee Benefit Plan in
such a manner that will not incur any tax liability under Section 4980B of the
Code or any liability to any qualified beneficiary as defined in Section 4980B
of the Code and (b) furnish to the Administrative Agent upon the Administrative
Agent’s request such additional information about any Employee Benefit Plan as
may be reasonably requested by the Administrative Agent.

SECTION 8.12 Compliance with Material Contracts. Comply in all respects with and
maintain each Material Contract, except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; provided, that the Borrower or any such Subsidiary may contest
the terms and conditions of any such Material Contract in good faith through
applicable proceedings so long as adequate reserves are maintained in accordance
with GAAP.

SECTION 8.13 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, all at the expense of the
Borrower, to visit and inspect its properties; examine and make copies of its
books, records and other files which shall be maintained at each Credit Party’s
chief executive office set forth on Schedule 7.26; and discuss with its
principal officers, and its independent accountants, its business, financial
condition, results of operations and business prospects; provided that excluding
any such visits and inspections during the continuation of an Event of Default,
the Administrative Agent and the Lenders, as a whole, shall not exercise such
rights more often than one (1) time during any calendar year. The Borrower may,
at its sole option, have a representative present during any such visits or
discussions.

SECTION 8.14 Additional Subsidiaries and Real Property.

(a) Additional Domestic Subsidiaries. Promptly after the creation or acquisition
of any Wholly-Owned Domestic Subsidiary (and, in any event, within thirty
(30) days after such creation or acquisition, as such time period may be
extended by the Administrative Agent in its sole discretion) cause such Person
to (i) become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (ii) grant a
security interest in all Collateral (subject to the exceptions specified in the
Security Agreement)

 

-76-



--------------------------------------------------------------------------------

owned by such Subsidiary by delivering to the Administrative Agent a duly
executed supplement to each applicable Security Document or such other document
as the Administrative Agent shall deem appropriate for such purpose and comply
with the terms of each applicable Security Document, (iii) deliver to the
Administrative Agent such opinions, documents and certificates referred to in
Section 6.1 as may be reasonably requested by the Administrative Agent, (iv) if
applicable, deliver to the Administrative Agent such original certificated
Equity Interests or other certificates and stock or other transfer powers
evidencing the Equity Interests of such Person, (v) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as reasonably
requested by the Administrative Agent with respect to such Person, and
(vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(b) Additional Foreign Subsidiaries. Notify the Administrative Agent promptly
after any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and, in any event, within forty five (45) days after such
notification, as such time period may be extended by the Administrative Agent in
its sole discretion), cause (i) the applicable Credit Party to deliver to the
Administrative Agent Security Documents pledging (x) no more than sixty-five
percent (65%) of all voting Equity Interests and (y) one hundred percent (100%)
of all other outstanding Equity Interests of any such new First Tier Foreign
Subsidiary (including, without limitation, if applicable, original certificated
Equity Interests (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the Equity Interests
of such new First Tier Foreign Subsidiary, together with an appropriate undated
stock or other transfer power for each certificate duly executed in blank by the
registered owner thereof), (ii) such Person to deliver to the Administrative
Agent such updated Schedules to the Loan Documents as reasonably requested by
the Administrative Agent with regard to such Person and (iii) such Person to
deliver to the Administrative Agent such other documents as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent; provided that no documents governed by
the law of any non-U.S. jurisdiction and no legal opinions will be required in
connection with the pledge of any Equity Interests of a Foreign Subsidiary.

(c) Real Property Collateral. (i) Promptly after the acquisition by any Credit
Party of any owned real property that is not subject to the existing Security
Documents (and, in any event, within ten (10) days after such acquisition, as
such time period may be extended by the Administrative Agent in its sole
discretion), notify the Administrative Agent and (ii) within sixty (60) days of
receipt of the request of the Administrative Agent (as such time period may be
extended by the Administrative Agent, in its sole discretion), deliver such
mortgages, deeds of trust, title insurance policies, Phase I environmental
reports, surveys and other documents reasonably requested by the Administrative
Agent in connection with granting and perfecting a first priority Lien, subject
to Permitted Liens, on such real property in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, all in form and substance
reasonably acceptable to the Administrative Agent. With respect to each parcel
of real property to be subject to a Mortgage, the Administrative Agent shall
have received (a) such flood hazard certifications, notices and confirmations
thereof, and effective flood hazard insurance policies as are required pursuant
to the Administrative Agent’s lending policies with respect to such real
property collateral, (b) all flood hazard insurance policies required thereunder
shall remain in full force and effect, and the premiums thereon have been paid
in full, and (c) the Administrative Agent shall receive written notice of any
redesignation of any real property into or out of a special flood hazard area.

 

-77-



--------------------------------------------------------------------------------

(d) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger in
connection with a Permitted Acquisition, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such Permitted Acquisition, such new
Subsidiary shall not be required to take the actions set forth in
Section 8.14(a), (b), or (c), as applicable, until the consummation of such
Permitted Acquisition (at which time, the surviving entity of the respective
merger transaction shall be required to so comply with Section 8.14(a), (b), or
(c), as applicable, within ten (10) Business Days of the consummation of such
Permitted Acquisition, as such time period may be extended by the Administrative
Agent in its sole discretion).

SECTION 8.15 Information Regarding Collateral. Not effect any change (i) in any
Credit Party’s legal name, (ii) in the location of any Credit Party’s chief
executive office, (iii) in any Credit Party’s identity or organizational
structure, (iv) in any Credit Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Credit Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Administrative Agent not less than 20 days’ prior written notice (in the form of
a certificate signed by a Responsible Officer), or such lesser notice period
agreed to by the Administrative Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Administrative Agent may reasonably request and (B) it shall
take all action reasonably satisfactory to the Administrative Agent to maintain
the perfection and priority of the security interest of the Administrative Agent
for the benefit of the Secured Parties in the Collateral to the extent required
by, and with the priority required by, the Security Documents, if applicable.
Each Credit Party agrees to promptly provide the Administrative Agent with
certified articles of incorporation (or corporate charter or other similar
organizational documents) and bylaws (or other similar documents) reflecting any
of the changes described in the preceding sentence. The Credit Parties shall
promptly notify the Administrative Agent if any Credit Party obtains an
organizational identification number after the Closing Date.

SECTION 8.16 Use of Proceeds.

(a) Use the proceeds of the Loans or other extensions of credit under the
Revolving Credit Facility to (i) pay the Transaction Costs and (ii) for working
capital and general corporate purposes of the Borrower and its Subsidiaries.

(b) Use the proceeds of each Loan or other extensions of credit under the Term
Loan Facility (i) with respect to the Closing Date Term Loans, (A) to fund the
Refinancing, (B) to pay the Transaction Costs, (C) to fund the Interest Reserve
Account, (D) to fund any accounts established exclusively to contain cash
collateral so long as such cash collateral is permitted by Section 9.2(m) or
Section 9.2(n), and (E) to the extent any proceeds remain after the Refinancing
and payment of the Transaction Costs, for general corporate purposes, and
(ii) with respect to the Delayed Draw Term Loans, for working capital and
general corporate purposes of the Borrower and its Subsidiaries.

 

-78-



--------------------------------------------------------------------------------

(c) The Borrower will not request any Extension of Credit, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit, directly or, to its knowledge, indirectly, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

SECTION 8.17 Interest Reserve Account. Maintain the Interest Reserve Account
with Texas Capital Bank, National Association and the Control Agreement with
respect thereto.

SECTION 8.18 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any Applicable Law, or which the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Credit Parties, including, without
limitation with respect to Liens in after-acquired property. The Borrower also
agrees to provide to the Administrative Agent, from time to time upon the
reasonable request by the Administrative Agent, evidence reasonably satisfactory
to the Administrative Agent as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.

SECTION 8.19 Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation; Anti-Money Laundering Laws and Sanctions. (a) Maintain in effect and
enforce policies and procedures reasonably designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and (b) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative or
such Lender, as the case may be, any information or documentation requested by
it for purposes of complying with the Beneficial Ownership Regulation.

SECTION 8.20 Appraisals. The Borrower shall deliver, at its sole cost and
expense, to the Administrative Agent Appraisals of the Mortgaged Property upon
request by the Administrative Agent; provided that the Administrative Agent may
not request such Appraisals on more than two (2) occasions during the term of
this Agreement or on more than one (1) occasion in any calendar year, in each
case unless an Event of Default has occurred and is continuing.

SECTION 8.21 Post-Closing Matters. The Borrower shall execute and/or deliver the
documents and complete the tasks set forth on Schedule 8.21, in each case within
the time limits specified on such schedule, which time limits may be extended by
the Administrative Agent, in its sole discretion.

 

-79-



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, the Credit Parties will not, and will not permit any of their
respective Subsidiaries to:

SECTION 9.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

(a) the Obligations;

(b) Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

(c) Indebtedness existing on the Closing Date and listed on Schedule 9.1, and
the renewal, refinancing, extension and replacement (but not the increase in the
aggregate principal amount) thereof;

(d) Indebtedness in an aggregate amount not to exceed $2,000,000 at any time
outstanding incurred in connection with (i) Capital Leases, (ii) other title
retention agreements or financing leases relating to fixed or capital assets
having substantially the same economic effect as Capital Leases and
(iii) purchase money Indebtedness;

(e) Guarantees of any Credit Party with respect to Indebtedness of any other
Credit Party permitted pursuant to this Section;

(f) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(g) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;

(h) Indebtedness incurred by any Credit Party or any Subsidiary thereof in the
ordinary course of business in connection with the financing of insurance
premiums;

(i) Guarantees consisting of Investments permitted under Section 9.3 hereof;

(j) unsecured intercompany Indebtedness:

(i) owed by any Credit Party to another Credit Party;

 

-80-



--------------------------------------------------------------------------------

(ii) owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent); and

(iii) owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary;

(k) letters of credit in an aggregate principal amount not to exceed $3,000,000
at any time outstanding; and

(l) Indebtedness of any Credit Party or any Subsidiary thereof not otherwise
permitted pursuant to this Section 9.1 in an aggregate principal amount not to
exceed $1,000,000 at any time outstanding.

SECTION 9.2 Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its Property, whether now owned or hereafter acquired, except:

(a) Liens created pursuant to the Loan Documents;

(b) Liens in existence on the Closing Date and described on Schedule 9.2(b), and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 9.1(c) (solely to the extent that
such Liens were in existence on the Closing Date and described on
Schedule 9.2(b))); provided that the scope of any such Lien shall not be
increased, or otherwise expanded, to cover any additional property or type of
asset, as applicable, beyond that in existence on the Closing Date, except for
products and proceeds of the foregoing;

(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace, if any,
related thereto has not expired or (ii) which are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business (including Liens arising under any deposit of funds into an
escrow account solely in respect of such claims), which (i) are not overdue for
a period of more than thirty (30) days or, if more than thirty (30) days
overdue, no action has been taken to enforce such Liens and such Liens are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP and (ii) do not, individually or in
the aggregate, materially impair the use thereof in the operation of the
business of the Borrower or any of its Subsidiaries;

(d) deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

-81-



--------------------------------------------------------------------------------

(e) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate are
not substantial in amount and which do not, in any case, detract from the value
of such property or impair the use thereof in the ordinary conduct of business;

(f) Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;

(g) Liens securing Indebtedness permitted under Section 9.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition, repair, construction, improvement or lease, as applicable, of the
related Property, (ii) such Liens do not at any time encumber any property other
than the Property financed or improved by such Indebtedness, (iii) the amount of
Indebtedness secured thereby is not increased after the date of acquisition,
repair, improvement or lease, as applicable, and (iv) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, construction, repair
improvement or lease amount (as applicable) of such Property at the time of
purchase, construction, repair, improvement or lease (as applicable);

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments;

(j) (i) Liens on Property of any Subsidiary which are in existence at the time
that such Subsidiary is acquired pursuant to a Permitted Acquisition and
(ii) Liens on Property of the Borrower or any of its Subsidiaries existing at
the time such tangible property or tangible assets are purchased or otherwise
acquired by the Borrower or such Subsidiary thereof pursuant to a transaction
permitted pursuant to this Agreement; provided that, with respect to each of the
foregoing clauses (i) and (ii), (A) such Liens are not incurred in connection
with, or in anticipation of, such Permitted Acquisition, purchase or other
acquisition, (B) such Liens are applicable only to specific Property, (C) such
Liens are not “blanket” or all asset Liens, (D) such Liens do not attach to any
other Property of the Borrower or any of its Subsidiaries and (E) the
Indebtedness secured by such Liens is permitted under Section 9.1 of this
Agreement);

(i) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Borrower or any Subsidiary thereof;

(j) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;

 

-82-



--------------------------------------------------------------------------------

(k) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not interfere in any material respect with
the business of the Borrower or its Subsidiaries;

(l) Liens in respect of property described on Schedule 9.2(n) in an amount not
to exceed an appraised value of $5,150,000 at any time outstanding;

(m) Liens in the form of cash collateral securing the Indebtedness under
Section 9.1(k);

(n) Liens in the form of cash collateral in an aggregate amount not to exceed
$2,000,000 at any time securing payment and other obligations arising under cash
management agreements with Wells Fargo bank, N.A.; and

(o) Liens not otherwise permitted under this Section 9.2 securing Indebtedness
(other than Indebtedness for borrowed money) or other obligations in the
aggregate principal amount not to exceed $1,000,000 at any time outstanding.

SECTION 9.3 Investments. Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other debt obligation or security, substantially all or a
substantial portion of the business or assets of any other Person or any other
investment in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment or
contribution in cash or by delivery of Property in, any Person (all the
foregoing, “Investments”) except:

(a) (i) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date;

(ii) Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 9.3;

(iii) Investments made after the Closing Date by any Credit Party in any other
Credit Party; and

(iv) so long as no Change of Control results therefrom, Investments by a
Non-Guarantor Subsidiary in (A) any Credit Party or (b) any other Non-Guarantor
Subsidiary.

(b) Investments in cash and Cash Equivalents;

(c) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 9.2;

(d) Hedge Agreements permitted pursuant to Section 9.1;

(e) Investments in the form of Restricted Payments permitted pursuant to
Section 9.5(i);

 

-83-



--------------------------------------------------------------------------------

(f) Guarantees permitted pursuant to Section 9.1;

(g) Investments in newly-created Wholly-Owned Subsidiaries of the Credit Parties
that become Guarantors; provided that such newly created Wholly-Owned
Subsidiaries shall comply with the requirements of Section 8.14;

(h) Investments by the Borrower or any of its Subsidiaries consisting of Capital
Expenditures not prohibited by this Agreement;

(i) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case, in the ordinary course of business;

(j) purchases of assets (not constituting an Acquisition) in the ordinary course
of business;

(k) Investments by the Borrower or any Subsidiary thereof in the form of
Permitted Acquisitions to the extent that any Person or Property acquired in
such Acquisition becomes a part of the Borrower or a Subsidiary Guarantor or
becomes (whether or not such Person is a Wholly-Owned Subsidiary) a Subsidiary
Guarantor in the manner contemplated by Section 8.14; and

(l) Investments (including Investments in Subsidiaries of the Credit Parties
that are non-Wholly-Owned Subsidiaries and other Non-Guarantor Subsidiaries) not
otherwise permitted pursuant to this Section 9.3 not exceeding $2,500,000 in the
aggregate.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

SECTION 9.4 Fundamental Changes. Merge, consolidate or enter into any similar
combination with, including any division, or enter into any Asset Disposition of
all or substantially all of its assets (whether in a single transaction or a
series of transactions) with, any other Person or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution) except:

(a) (i) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated
or consolidated with or into the Borrower (provided that the Borrower shall be
the continuing or surviving entity) or (ii) any Wholly-Owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into any Subsidiary
Guarantor (provided that the Subsidiary Guarantor shall be the continuing or
surviving entity or simultaneously with such transaction, the continuing or
surviving entity shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 8.14 in connection therewith);

(b) any Non-Guarantor Subsidiary may be merged, amalgamated or consolidated with
or into, or be liquidated into, any other Non-Guarantor Subsidiary;

 

-84-



--------------------------------------------------------------------------------

(c) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower or
any Subsidiary Guarantor; provided that, with respect to any such disposition by
any Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets;

(d) any Non-Guarantor Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) to any
other Non-Guarantor Subsidiary;

(e) any Subsidiary (other than the Borrower) may dissolve, liquidate or wind up
its affairs at any time; provided that such dissolution, liquidation or winding
up, as applicable, does not materially impair the security interest of the
Administrative Agent in the Collateral; provided, further, that any assets or
other distribution from such liquidation, dissolution or winding up, be
distributed to one or more Credit Parties or if such Subsidiary is owned by a
non-Credit Party and is itself not a Credit Party, distributed to any other
Subsidiary;

(f) any Wholly-Owned Subsidiary of the Borrower may merge into the Person such
Wholly-Owned Subsidiary was formed to acquire in connection with any Permitted
Acquisition permitted pursuant to Section 9.3; provided that in the case of any
such merger involving a Wholly-Owned Subsidiary that is a Domestic Subsidiary,
(i) a Subsidiary Guarantor shall be the continuing or surviving entity or
(ii) simultaneously with such transaction, the continuing or surviving entity
shall become a Subsidiary Guarantor and the Borrower shall comply with
Section 8.14 in connection therewith; and

(g) any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition permitted pursuant to
Section 9.3; provided that the continuing or surviving Person shall be the
Borrower or a Wholly-Owned Subsidiary of the Borrower.

SECTION 9.5 Asset Dispositions. Make any Asset Disposition except:

(a) the sale of obsolete, worn-out, damaged, uneconomical, surplus or other
assets no longer used or usable in the business of the Borrower or any of its
Subsidiaries;

(b) non-exclusive licenses and sublicenses of intellectual property rights that
do not adversely affect, individually or in the aggregate, in any material
respect the conduct of the business of the Borrower and its Subsidiaries;

(c) leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrower or any of its Subsidiaries to unaffiliated third parties
in the ordinary course of business in connection with an arm’s length
transaction on market terms;

(d) Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;

(e) Asset Dispositions in connection with transactions permitted by Section 9.4;

(f) Sale and Leaseback Transactions permitted by Section 9.13;

 

-85-



--------------------------------------------------------------------------------

(g) the cancelation or abandonment of Intellectual Property rights which are, in
the reasonable business judgment of the Credit Party, no longer material to, or
no longer used or useful in, the business of such Credit Party

(h) Asset Dispositions in arm’s length transactions on market terms not
otherwise permitted pursuant to this Section; provided that (i) at the time of
such Asset Disposition, no Event of Default shall exist or would result from
such Asset Disposition, (ii) such Asset Disposition is made for fair market
value and the consideration received shall be one hundred percent (100%) in
cash; provided that Buyer Notes shall be considered cash for purposes of this
clause (ii), and (iii) the Net Proceeds from such Asset Disposition shall be
applied in accordance with Section 4.4(b)(iii); and

(i) (i) leases, subleases, licenses or sublicenses of real property (other than
those affecting Material Properties and Franchise Pool Properties) granted by
the Borrower or any of its Subsidiaries to unaffiliated third parties in the
ordinary course of business in connection with an arm’s length transaction on
market terms, and to the extent that any such lease, sublease, license, or
sublicense affects a Mortgaged Property, then such lease, sublease, license or
sublicense shall be subject to the additional restrictions on leasing set forth
in the Mortgages; (ii) Fuddruckers Leases or any amendments thereto; provided
that, (A) prior to entering into or amending any such Fuddrucker’s Lease, the
Borrower shall have provided not less than ten (10) Business Days prior notice
to Administrative Agent, and (B) the aggregate fair market value of all
Mortgaged Properties affected by such Fuddruckers Leases may not exceed
$10,000,000 (such fair market value to be determined in accordance with the
Appraisals delivered to Administrative Agent prior to the Closing Date); and
(iii) leases, subleases, licenses or sublicenses of Material Properties or
amendments thereto with the prior written consent of the Administrative Agent
(which consent may be given or denied in Administrative Agent’s sole
discretion). Notwithstanding anything that may be to the contrary in
Section 5.10 of the Mortgages with respect to leases of Mortgaged Properties,
the terms and provisions of subsections (ii) and (iii) herein above shall govern
and control with respect to Fuddruckers Leases and leases of Material
Properties, and the provisions of Section 5.10 shall not be applicable thereto.

SECTION 9.6 Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”) provided that:

(a) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower or any of its Subsidiaries may pay
dividends consisting solely of shares of its own Qualified Equity Interests;

(b) any Subsidiary of the Borrower may pay cash dividends to the Borrower or any
Subsidiary Guarantor;

 

-86-



--------------------------------------------------------------------------------

(c) any Non-Guarantor Subsidiary may make Restricted Payments to any other
Non-Guarantor Subsidiary (and, if applicable, to other holders of its
outstanding Equity Interests on a ratable basis); and

(d) so long as no Event of Default has occurred and is continuing or would
result therefrom, redeem, retire or otherwise acquire shares of its Equity
Interests or options or other equity or phantom equity in respect of its Equity
Interests from minority shareholders in an aggregate amount not to exceed (A)
$5,000,000 plus (B) the net cash proceeds received by the Borrower from any
issuances of Equity Interests that occur after the Closing Date.

SECTION 9.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any officer, director or other
Affiliate of any of the Borrower or any of its Subsidiaries other than:

(i) transactions permitted by Section 9.5(i);

(ii) transactions existing on the Closing Date and described on Schedule 9.7;

(iii) transactions among Credit Parties;

(iv) other transactions in the ordinary course of business or consistent with
the business plan of the Borrower and on terms comparable to those which would
be obtained by it on a comparable arm’s-length transaction with an independent,
unrelated third party as determined in good faith by the Borrower;

(v) employment and severance arrangements (including equity incentive plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business;

(vi) payment of customary fees and reasonable documented out of pocket costs to,
and indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries;
and

(vii) transactions among Subsidiaries that are not Credit Parties.

SECTION 9.8 Accounting Changes; Organizational Documents.

(a) Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner materially adverse to the rights or
interests of the Lenders.

 

-87-



--------------------------------------------------------------------------------

SECTION 9.9 Payments and Modifications of Subordinated Indebtedness.

(a) Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.

(b) Make any prepayment on, or redeem prior to maturity or acquire for value
(including, without limitation, (x) by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due and (y) at the maturity thereof) any Subordinated Indebtedness, except:

(i) refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by any subordination provisions applicable
thereto;

(ii) payments and prepayments of any Subordinated Indebtedness made solely with
the proceeds of Qualified Equity Interests not otherwise required to prepay
Loans pursuant to Section 4.4(b)(ii)); and

(iii) the payment of interest, fees, expenses, indemnities and any other amounts
in respect of Subordinated Indebtedness permitted hereunder (other than any such
payments prohibited by any subordination provisions applicable thereto).

SECTION 9.10 No Further Negative Pledges; Restrictive Agreements.

(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(d) (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Non-Guarantor
Subsidiary as of the Closing Date and (iv) customary restrictions in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien (provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien).

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to any Credit Party or (iii) make loans or
advances to any Credit Party, except in each case for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents and (B) Applicable Law.

 

-88-



--------------------------------------------------------------------------------

(c) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of the Borrower, so long as such obligations are not entered into in
contemplation of such Person becoming a Subsidiary, (F) customary restrictions
contained in an agreement related to the sale of Property (to the extent such
sale is permitted pursuant to Section 9.5) that limit the transfer of such
Property pending the consummation of such sale, (G) customary restrictions in
leases, subleases, licenses and sublicenses or asset sale agreements otherwise
permitted by this Agreement so long as such restrictions relate only to the
assets subject thereto and (H) customary provisions restricting assignment of
any agreement entered into in the ordinary course of business.

SECTION 9.11 Nature of Business. Engage in any business other than the business
conducted by the Borrower and its Subsidiaries as of the Closing Date and
business activities reasonably related or ancillary thereto, or own or operate
any Restaurant operating with a concept other than the concepts existing as of
the Closing Date and internally developed variations or extensions of such
concepts, it being understood that any new restaurant concepts complementary to
the Credit Parties’ operated business segment as of the Closing Date acquired
via acquisition after the Closing Date, even if not rebranded to a concept
existing as of the Closing Date, shall not be considered a different line of
business.

SECTION 9.12 Amendments of Other Documents. Amend, modify, waive or supplement
(or permit modification, amendment, waiver or supplement of) any of the terms or
provisions of any Material Contract, in each case, in any respect which could
reasonably be expected to have a Material Adverse Effect on the rights or
interests of the Administrative Agent and the Lenders hereunder, without the
prior written consent of the Administrative Agent.

SECTION 9.13 Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a Capital Lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired, (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party or
(b) which any Credit Party or any Subsidiary of a Credit Party intends to use
for substantially the same purpose as any other Property that has been sold or
is to be sold or transferred by such Credit Party or such Subsidiary to another
Person which is not another Credit Party or Subsidiary of a Credit Party in
connection with such lease (a “Sale and Leaseback Transaction”), other than a
Sale and Leaseback Transaction with respect to a Restaurant Location satisfying
the following conditions: (i) the sale of such Restaurant Location that is on
arm’s length terms for at least its reasonably determined fair market value and
the consideration received shall be in cash, (ii) the Lease of such Restaurant
Location by the Credit Parties or their Subsidiaries is on arm’s length terms,
(iii) no Default or Event of Default exists at the time of such Sale and
Leaseback Transaction or would result therefrom and (iv) the Net Cash Proceeds
from such Sale and Leaseback Transaction are applied to prepay the Loans
pursuant to Section 4.4(b)(vi)(B).

 

-89-



--------------------------------------------------------------------------------

SECTION 9.14 [Reserved].

SECTION 9.15 Financial Covenants.

(a) Minimum Liquidity. As of the last day of each Fiscal Quarter, maintain
Liquidity of less than an amount equal to $3,000,000.

(b) Minimum Asset Coverage Ratio. Permit the Asset Coverage Ratio to be less
than 2.50:1.00 (i) as of the date of any Asset Disposition and on a pro forma
basis after giving effect thereto, (ii) as of the date following the receipt by
the Administrative Agent of any Appraisals pursuant to Section 8.20, (iii) as of
the last day of each Fiscal Quarter, and (iv) on the borrowing date with respect
to each Loan, on a pro forma basis, both before and after giving effect to the
Loans to be made on such date.

ARTICLE X

DEFAULT AND REMEDIES

SECTION 10.1 Events of Default. Each of the following shall constitute an Event
of Default:

(a) Default in Payment of Principal of Loans. The Borrower shall default in any
payment of principal of any Loan when and as due (whether at maturity, by reason
of acceleration or otherwise).

(b) Other Payment Default. The Borrower shall fail to make (i) within three
(3) Business Days after the same becomes due (whether at maturity, by reason of
acceleration or otherwise), any payment of interest on any Loan or (ii) within
three (3) Business Days after the same becomes due, any other amount (other than
as referred to in clause (a) above, but including fees, reimbursements and the
Prepayment Premium) under any Loan Document.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.

 

-90-



--------------------------------------------------------------------------------

(d) Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.3, 8.4, 8.6, 8.14, 8.16, Error!
Reference source not found. 8.18 or Article IX.

(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained (x) Sections 8.1 or 8.2 and
such default shall continue for a person of fifteen (15) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the
Borrower and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof or (y) in this Agreement (other than as specifically provided
for in this Section 10.1) or any other Loan Document and such default shall
continue for a period of thirty (30) days after the earlier of (i) the
Administrative Agent’s delivery of written notice thereof to the Borrower and
(ii) a Responsible Officer of any Credit Party having obtained knowledge
thereof.

(f) Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof shall
(i) default in the payment of any Indebtedness (other than the Loans) the
aggregate principal amount, or with respect to any Hedge Agreement, the Hedge
Termination Value, of which is in excess of the Threshold Amount beyond the
period of grace if any, provided in the instrument or agreement under which such
Indebtedness was created, or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness (other than the
Loans) the aggregate principal amount, or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice and/or lapse of time, if required,
any such Indebtedness to become due prior to its stated maturity (any applicable
grace period having expired).

(g) Change in Control. Any Change in Control shall occur.

(h) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary thereof
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.

(i) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

 

-91-



--------------------------------------------------------------------------------

(j) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
any Credit Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Security Document shall for any reason cease
to create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof.

(k) ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Sections 412 or 430 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts result in liability to the Credit
Parties in excess of the Threshold Amount, (ii) a Termination Event or (iii) any
Credit Party or any ERISA Affiliate as employers under one or more Multiemployer
Plans makes a complete or partial withdrawal from any such Multiemployer Plan
and the plan sponsor of such Multiemployer Plans notifies any Credit Party that
such Credit Party or ERISA Affiliate has incurred a withdrawal liability
requiring payments in an amount exceeding the Threshold Amount.

(l) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been paid, discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.

(m) [Reserved].

(n) Subordination. (i) The subordination provisions of the documents evidencing
or governing any Subordinated Indebtedness (the “Subordination Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
Subordinated Indebtedness; or (ii) the Borrower or any other Credit Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent and
the Lenders or (C) that all payments of principal of or premium and interest on
applicable subordinated Indebtedness, or realized from the liquidation of any
property of any Credit Party, shall be subject to any of the Subordination
Provisions.

 

-92-



--------------------------------------------------------------------------------

SECTION 10.2 Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:

(a) Acceleration; Termination of Commitments. Terminate the Commitments and
declare the principal of and interest on the Loans at the time outstanding, and
all other amounts owed to the Lenders and to the Administrative Agent under this
Agreement or any of the other Loan Documents (including, without limitation, any
Prepayment Premium) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility; provided, that
upon the occurrence of an Event of Default specified in Section 10.1(h) or (i),
the Credit Facility shall be automatically terminated and all Obligations
(including any Prepayment Premium) shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

(b) [Reserved].

(c) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.

SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) [reserved], (c) any Lender from exercising setoff
rights in accordance with Section 12.4 (subject to the terms of Section 5.6), or
(d) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor

 

-93-



--------------------------------------------------------------------------------

Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 5.6, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

SECTION 10.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Obligations and all
net proceeds from the enforcement of the Obligations shall be applied by the
Administrative Agent as follows:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest and any Prepayment Premium on the Loans, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

SECTION 10.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections Error! Reference source not found., 5.3 and
12.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

-94-



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 12.3.

SECTION 10.6 Credit Bidding.

(a) The Administrative Agent, on behalf of itself and the Lenders, shall have
the right to credit bid and purchase for the benefit of the Administrative Agent
and the Lenders all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints MSD to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

-95-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto (including,
without limitation, to enter into additional Loan Documents or supplements to
existing Loan Documents on behalf of the Secured Parties). In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article XI for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 11.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 11.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

-96-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

(d) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified Lender.

SECTION 11.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to have been made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

-97-



--------------------------------------------------------------------------------

SECTION 11.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

SECTION 11.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. The Administrative Agent shall have the right to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the day the retiring Administrative Agent gives
notice of its resignation (such date, the “Resignation Effective Date”).
Notwithstanding anything to the contrary contained herein, in no event shall any
such successor Administrative Agent be a Defaulting Lender or a Disqualified
Lender.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower and with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed or required following the occurrence and during
the continuance of an Event of Default), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the
Administrative Agent appoints a successor as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed

 

-98-



--------------------------------------------------------------------------------

Administrative Agent (other than any rights to indemnity payments owed to the
retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be as agreed between the Borrower and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 12.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 11.8 [Reserved].

SECTION 11.9 Collateral and Guaranty Matters.

(a) Each of the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Obligations (other than contingent indemnification
obligations), (B) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (C) if approved, authorized
or ratified in writing in accordance with Section 12.2;

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of Permitted Lien;
and

(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the

 

-99-



--------------------------------------------------------------------------------

Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 11.9. In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an Asset Disposition permitted pursuant to Section 9.5, the Liens created by any
of the Security Documents on such property shall be automatically released
without need for further action by any person.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as set forth in
Schedule 12.1.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient

 

-100-



--------------------------------------------------------------------------------

(such as by the “return receipt requested” function, as available, return e-mail
or other written acknowledgement), and (ii) notices or communications posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(e) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Lenders by posting
the Borrower Materials on the Platform. The Borrower acknowledges and agrees
that the list of any Disqualified Lenders as provided to the Administrative
Agent by the Borrower shall be deemed suitable for posting and may be posted by
the Administrative Agent on the Platform, including the portion of the Platform
that is designated for “public side” Lenders.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender or any other Person for indirect,
special, consequential or punitive damages, losses or expenses (as opposed to
actual damages, losses or expenses).

 

-101-



--------------------------------------------------------------------------------

SECTION 12.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) (i) without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans) to make Revolving
Credit Loans when such Revolving Credit Lenders would not otherwise be required
to do so and (ii) without the prior written consent of any combination of
Delayed Draw Term Loan Lenders holding more than fifty percent (50%) of the sum
of the aggregate amount of then unfunded Delayed Draw Term Loan Commitments,
amend, modify or waive (x) Section 6.2 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Delayed Draw Term Loan Lenders (pursuant to, in the case of any such amendment
to a provision hereof other than Section 6.2, any future request by the Borrower
for a borrowing of Delayed Draw Term Loans) to make Delayed Draw Term Loans when
such Delayed Draw Term Loan Lenders would not otherwise be required to do so;

(b) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender;

(c) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment (it being understood that a
waiver, deferral, reduction or other adjustment of a mandatory prepayment under
Section 4.4(b) shall only require the consent of the Required Lenders) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the proviso set forth in the paragraph
below) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrower to pay interest at the
rate set forth in Section 5.1(b) during the continuance of an Event of Default
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

(e) change Section 5.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;

 

-102-



--------------------------------------------------------------------------------

(f) change Section 4.4(b)(vi) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

(g) except as otherwise permitted by this Section 12.2 change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders,” “Required Revolving Credit Lenders”, or “Required Term Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby;

(h) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;

(i) release (i) all of the Subsidiary Guarantors or (ii) Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in any
case, from any Guaranty Agreement (other than as authorized in Section 11.9),
without the written consent of each Lender; or

(j) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 11.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

provided further, that (i) [reserved]; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; (iii) each Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto, (iv) [reserved], (v) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time, (vi) the
Administrative Agent and the Borrower shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision and (vii) the Administrative Agent and the Borrower may, without the
consent of any Lender, enter into amendments or modifications to this Agreement
or any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent and the Borrower reasonably deem appropriate in order
to implement any Replacement Rate or otherwise effectuate the terms of
Section 5.8(c) in accordance with the terms of Section 5.8(c). Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitments of such Lender may not be increased or extended without the
consent of such Lender.

 

-103-



--------------------------------------------------------------------------------

SECTION 12.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay, promptly following written demand, (i) all reasonable and
documented out of pocket expenses incurred by (x) the Administrative Agent and
its Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel, which shall be limited to one counsel and, if
reasonably necessary, a single local counsel in each relevant jurisdiction) and
(y) if the Administrative Agent is not a Lender, the reasonable and documented
fees, charges and disbursements of counsel selected by the Required Lenders
(which shall be limited to one counsel and, if reasonably necessary, a single
local counsel in each relevant jurisdiction), in each case in connection with
the syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) [reserved] and (iii) all reasonable and documented out of
pocket expenses incurred by the Administrative Agent, any Lender (including the
reasonable and documented fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, which shall be limited to one counsel for
the Lenders, one counsel for the Administrative Agent, if applicable, and, if
reasonably necessary, a single local counsel for the Administrative Agent and
the Lenders taken as a whole in each relevant jurisdiction and, solely in the
case of an actual conflict of interest where the Administrative Agent or a
Lender affected by such conflict informs you of such conflict, one additional
counsel in each relevant jurisdiction to each group of affected Persons
similarly situated taken as a whole) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such reasonable out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Arranger, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, and
shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, which shall be
limited to one counsel for all Indemnitees taken as a whole and, if reasonably
necessary, a single local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction and, solely in the case of an actual conflict of interest
where such Indemnitees affected by such conflict informs Borrower of such
conflict, one additional counsel in each relevant jurisdiction to each group of
affected Indemnitees similarly situated taken as a whole), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any

 

-104-



--------------------------------------------------------------------------------

property owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (B) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for a material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Credit Party or such Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (C) arise from a dispute solely among Indemnitees and (i) not
arising out of any breach by any Credit Party (or any of such Credit Parties
Related Parties) of any obligations under the Loan Documents and (ii) incurred
by or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such. This Section 12.3(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time, or if the Total Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Total Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent). The obligations of the Lenders under this clause (c) are
subject to the provisions of Section 5.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each party hereto shall not assert, and hereby waives, any claim
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the from the gross negligence or willful misconduct of
such Indemnitee as determined by a court of competent jurisdiction by final and
nonappealable judgment.

 

-105-



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 12.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or any of their respective Affiliates, irrespective of
whether or not such Lender or any such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Credit Party may be contingent or unmatured or are owed to
a branch or office of such Lender or such Affiliate different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 10.4 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 12.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York without
reference to any other conflicts or choice of law principles thereof, except
with respect to certain security documents where applicable local law is
necessary for enforceability or perfection.

(b) Submission to Jurisdiction. Other than as set forth in the last sentence of
this Section 12.5(b), each of the parties hereto irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Credit Parties, the Administrative Agent, any Lender or
any Related Party of the foregoing in any way relating to this Agreement or any

 

-106-



--------------------------------------------------------------------------------

other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by Applicable Law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect the right of the Administrative Agent or any Lender
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower, any other Credit Party or Related Parties thereof
or their properties in the courts of any jurisdiction in connection with the
exercise of rights under any Security Document or the enforcement of any
judgment.

(c) Waiver of Venue. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 12.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). IF AND TO THE EXTENT THAT
THE FOREGOING WAIVER OF THE RIGHT TO A JURY TRIAL IS UNENFORCEABLE FOR ANY
REASON IN SUCH FORUM, EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE
ADJUDICATION OF ALL CLAIMS PURSUANT TO JUDICIAL REFERENCE AS PROVIDED IN
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638, AND THE JUDICIAL REFEREE SHALL
BE EMPOWERED TO HEAR AND DETERMINE ALL ISSUES IN SUCH REFERENCE, WHETHER FACT OR
LAW. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND CONSENT AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-107-



--------------------------------------------------------------------------------

SECTION 12.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause (each a “Recovery”), then,
to the extent of such payment or proceeds repaid, the Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent. If the Liens in favor of the Administrative Agent under
the Security Documents shall have been terminated prior to such Recovery, such
Liens in favor of the Administrative Agent under the Security Documents shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto with respect to such Liens in favor of the Administrative Agent
under the Security Documents after such date of reinstatement. This Section 12.7
shall survive the payment in full of the Obligations and the termination of this
Agreement.

SECTION 12.8 Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

SECTION 12.9 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

-108-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of such “Trade
Date”) shall not be less than $5,000,000, to be allocated pro rata between the
Revolving Credit Facility and the Term Loan Facility, unless each of the
Administrative Agent and, so long as no payment or bankruptcy Event of Default
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided that the Borrower
shall be deemed to have given its consent ten (10) Business Days after the date
written notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused in writing by the
Borrower prior to such tenth (10th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a payment or bankruptcy Event of Default
has occurred and is continuing at the time of such assignment, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or
(z) the assignment is made in connection with the primary syndication of the
Credit Facility and during the period commencing on the Closing Date and ending
on the date that is ninety (90) days following the Closing Date; provided, that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof; and

 

-109-



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Facility or any unfunded Term Loan Commitments if such
assignment is to a Person that is not a Lender with a Revolving Credit
Commitment or a Term Loan Commitment, as applicable, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (ii) the Term Loans to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of their Subsidiaries or Affiliates, including, without
limitation, any holders of an equity investment in the Borrower or any of its
Affiliates, (B) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B), or (C) any Disqualified Lender.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Revolving Credit Commitment Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

-110-



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void.)

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices, a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender (but only to the extent of entries
in the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a Defaulting Lender, a Disqualified Lender, a natural Person
or the Borrower or any of the Borrower’s Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 12.3(c)
with respect to any payments made by such Lender to its Participant(s).

 

-111-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2(b), (c), (d) or (e) that directly and adversely affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.9, 5.10 and 5.11 (subject to the requirements and
limitations therein, including the requirements under Section 5.11(g) (it being
understood that the documentation required under Section 5.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.9, 5.10 and 5.11, with respect to any participation, than its
participating Lender would have been entitled to receive except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.12(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 12.10 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by, or required to be
disclosed to, any

 

-112-



--------------------------------------------------------------------------------

regulatory or similar authority purporting to have jurisdiction over such Person
or its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) (in which case, to the extent
practical, the Administrative Agent or Lender, as applicable, will use its
commercially reasonable efforts to notify the Borrower (unless such notice is
prohibited by law or regulation) of such disclosure), (c) as to the extent
required by Applicable Laws or regulations or in any legal, judicial,
administrative or other compulsory (in which case, to the extent practical, the
Administrative Agent or Lender, as applicable, will use its commercially
reasonable efforts to notify the Borrower (unless such notice is prohibited by
law or regulation) of such disclosure), (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement, under any
other Loan Document, or any action or proceeding relating to this Agreement or
any other Loan Document, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement (in each case, subject to the requirements contained in
Section 12.9 with respect to assignees and Participants), (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder (it being understood that
the list of any Disqualified Lenders may be disclosed to any assignee or
Participant, or prospective assignee or Participant, in reliance on this clause
(f)), (iii) to an investor or prospective investor in an Approved Fund that also
agrees that Information shall be used solely for the purpose of evaluating an
investment in such Approved Fund, (iv) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in an Approved Fund in
connection with the administration, servicing and reporting on the assets
serving as collateral for an Approved Fund, or (v) to a nationally recognized
rating agency that requires access to information regarding the Borrower and its
Subsidiaries, the Loans and the Loan Documents in connection with ratings issued
with respect to an Approved Fund, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the Credit
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Credit
Facility, (h) with the consent of the Borrower, (i) to Gold Sheets and other
similar bank trade publications, such information to consist of deal terms and
other information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates from a third party that is not, to such
Person’s knowledge, subject to confidentiality obligations to the Borrower,
(k) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates, (l) to the extent that such information is
independently developed by such Administrative Agent, any Lender or any of their
respective Affiliates or Related Parties, or (m) for purposes of establishing a
“due diligence” defense. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by any Credit Party or any Subsidiary thereof. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

-113-



--------------------------------------------------------------------------------

SECTION 12.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 12.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

SECTION 12.13 Survival.

(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events or losses arising after such
termination as well as before such termination as provided in such indemnity
provisions.

SECTION 12.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 12.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

-114-



--------------------------------------------------------------------------------

SECTION 12.16 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent and/or the Arranger, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 6.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 12.17 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than contingent indemnification obligations not then due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
and satisfied in full and the Revolving Credit Commitment has been terminated.
No termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

SECTION 12.18 USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the PATRIOT Act or such Anti-Money Laundering Laws.

SECTION 12.19 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.

 

-115-



--------------------------------------------------------------------------------

SECTION 12.20 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Administrative Agent, the Arrangers or the Lenders has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Administrative Agent, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.

(b) Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrower, the Parent, any Affiliate
thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the Credit Facilities) and without
any duty to account therefor to any other Lender, the Arrangers, the Parent, the
Borrower or any Affiliate of the foregoing. Each Lender, the Arrangers and any
Affiliate thereof may accept fees and other consideration from the Parent, the
Borrower or any Affiliate thereof for services in connection with this
Agreement, the Credit Facilities or otherwise without having to account for the
same to any other Lender, the Arrangers, the Parent, the Borrower or any
Affiliate of the foregoing.

SECTION 12.21 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

 

-116-



--------------------------------------------------------------------------------

SECTION 12.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

-117-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

LUBY’S, INC., as Borrower By:  

/s/ Christopher Pappas

Name: Christopher Pappas Title: President and Chief Executive Officer

 

[Credit Agreement]



--------------------------------------------------------------------------------

AGENTS AND LENDERS:

MSD PCOF PARTNERS VI, LLC,

as Administrative Agent and Lender

By:  

/s/ Marcello Liguori

Name: Marcello Liguori Title: Vice President

 

[Credit Agreement]